


EXHIBIT 10.81

[* * *] REDACTED CONFIDENTIAL TREATMENT REQUESTED

PENTOSTATIN SUPPLY AGREEMENT

THIS PENTOSTATIN SUPPLY AGREEMENT (the “Agreement”) is effective as of the 13th
day of December, 2002 (“Effective Date”) by and between Hauser Technical
Services, Inc., a Delaware corporation with principal offices at 6880 N.
Broadway, Ste. H, Denver, Colorado 80221 (“Hauser”) and SuperGen, Inc., a
Delaware corporation with principal offices located at 4140 Dublin Blvd, Suite
200, Dublin, California 94568 (“SuperGen”).

WHEREAS, SuperGen desires Hauser to batch process Pentostatin Crude Concentrate
in accordance with the Master Production Record (as defined herein) as allowed
by cGMP to yield pentostatin API (as used herein, pentostatin API is referred to
as “Active Pharmaceutical Ingredient” and “API”);

WHEREAS, Hauser has the necessary facilities, personnel and professional
experience to batch process [***] of Pentostatin Crude Concentrate per Batch (as
defined herein) and perform Stability Studies (as defined herein); and

WHEREAS, SuperGen and Hauser desire to incorporate the terms and conditions of
the Quality Systems Agreement for Production of Pentostatin, executed by the
parties on August 30, 2002 (the “Quality Agreement”), as Exhibit A to this
Agreement.

NOW, THEREFORE, in consideration of the above and of the mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which are hereby acknowledged, the parties agree as follows:


1.             DEFINITIONS


1.1       “AFFILIATE” OF A PARTY SHALL MEAN ANY CORPORATION OR OTHER BUSINESS
ENTITY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH, SUCH PARTY.  FOR
THIS PURPOSE “CONTROL” SHALL MEAN DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
MORE THAN FIFTY PERCENT (50%) OF THE VOTING OR INCOME INTEREST IN SUCH
CORPORATION OR OTHER BUSINESS ENTITY OR THE ABILITY TO DIRECT POLICY OR
MANAGEMENT OF SUCH CORPORATION OR OTHER BUSINESS ENTITY.


1.2       “ACTIVE PHARMACEUTICAL INGREDIENT” OR “API” IS DEFINED IN THE QUALITY
AGREEMENT.


1.3       “BATCH” IS DEFINED IN THE QUALITY AGREEMENT.


1.4       “BATCH RECORD” SHALL MEAN THE DOCUMENT(S) CREATED PURSUANT TO 21 CFR §
211.188 ET. SEQ., AS THE SAME MAY BE AMENDED, RELATING TO EACH BATCH THAT IS
PROCESSED THAT, IF COMPLETE AND ACCURATE, REFLECTS AND INCORPORATES ASPECTS OF
THE MASTER PRODUCTION RECORD SPECIFIC TO THE BATCH, AND SHALL INCLUDE, IF
APPLICABLE, PRODUCTION SUPPORT DOCUMENTS (LINE CLEARANCES AND CHARTS), TCA’S,
MRB’S, COPIES OF RAW ANALYTICAL DATA, A CERTIFICATE OF ANALYSIS, AND ANY
EXCEPTION REPORTS ISSUED WITH RESPECT TO SUCH BATCH.

 

--------------------------------------------------------------------------------


 


1.5       “CONTRACT YEAR” SHALL MEAN THE 12-MONTH PERIOD COMMENCING ON THE
EFFECTIVE DATE OF THIS AGREEMENT, AND EACH SUBSEQUENT 12-MONTH PERIOD
THEREAFTER.


1.6       “CAMPAIGN” SHALL MEAN A MINIMUM OF THREE (3) BATCHES, BUT NO MORE THAN
FIVE (5) BATCHES.


1.7       “CERTIFICATES OF ANALYSIS” SHALL MEAN THE DOCUMENT(S) ASSOCIATED WITH
EACH OF THE RAW MATERIALS AND CONTAINERS USED WHEN EACH BATCH IS PROCESSED,
SPECIFYING THE RESULTS OF ANALYTICAL TESTING (IF APPLICABLE) ON SUCH RAW
MATERIALS AND CONTAINERS TO ASSURE SUCH RAW MATERIALS AND CONTAINERS MEET
APPROPRIATE RAW MATERIALS AND CONTAINERS SPECIFICATIONS.


1.8       “CGMPS” SHALL MEAN THE THEN CURRENT GOOD MANUFACTURING PRACTICES, AS
SPECIFIED IN REGULATIONS AT 21 CFR §§ 210-211 ET SEQ., AND BY INTERNATIONAL
CONFERENCE ON HARMONISATION (“ICH-Q7A”) GUIDELINES APPLICABLE TO THE MANUFACTURE
OF ACTIVE PHARMACEUTICAL INGREDIENTS FOR HUMAN USE IN THE UNITED STATES
INCLUDING CURRENT FDA POLICIES AND GUIDANCE DOCUMENTS AND INDUSTRY PRACTICES
APPLICABLE TO THE MANUFACTURE OF API, WHICH MAY BE MODIFIED OR AMENDED
THROUGHOUT THE TERM OF THIS AGREEMENT.


1.9       “CONTAINERS” IS DEFINED IN THE QUALITY AGREEMENT.


1.10     “DELIVERABLES” SHALL MEAN, WITH RESPECT TO EACH BATCH, THE HAUSER
RELEASE CERTIFICATE (IF APPLICABLE), A COPY OF THE COMPLETED AND APPROVED
MANUFACTURING BATCH RECORD, A COPY OF ANY DEVIATION OR INVESTIGATIONAL REPORTS,
THE CERTIFICATES OF ANALYSIS FOR ALL RAW MATERIALS AND CONTAINERS USED, THE
HAUSER CERTIFICATE OF ANALYSIS FOR THE API AND THE PACKAGED API.


1.11     “FACILITY” AND “FACILITIES” SHALL MEAN HAUSER’S GUNBARREL FACILITY AT
4750 NAUTILUS COURT S., BOULDER, COLORADO 80301 AND HAUSER’S CLEAR CREEK
FACILITY LOCATED AT 6880 N. BROADWAY SUITE H, DENVER, COLORADO 80221.


1.12     “FAILED BATCH” SHALL MEAN ANY BATCH (A) WHICH DOES NOT CONFORM TO THE
REQUIREMENTS OF THE SPECIFICATIONS, OR (B) FAILS TO MEET A CGMP REQUIREMENT, OR
(C) WAS NOT PROCESSED IN ACCORDANCE WITH THE MASTER PRODUCTION RECORD AS ALLOWED
BY CGMP, SUCH THAT IDENTITY, PURITY, STRENGTH OR POTENCY IS COMPROMISED.


1.13     “FDA” IS DEFINED IN THE QUALITY AGREEMENT.


1.14     “GUNBARREL FACILITY” SHALL MEAN HAUSER’S GUNBARREL FACILITY AT 4750
NAUTILUS COURT S. BOULDER, COLORADO 80301.


1.15     “HAUSER’S APPROVAL DATE” IS DEFINED IN THE QUALITY AGREEMENT


1.16     “HAUSER CERTIFICATE OF ANALYSIS” SHALL MEAN A CERTIFICATE ISSUED BY
HAUSER DOCUMENTING THE FINAL API ANALYTICAL TEST RESULTS AND INDICATING WHETHER
OR NOT API SPECIFICATIONS ARE MET.


1.17     “HAUSER RELEASE CERTIFICATE” SHALL MEAN A LETTER OR OTHER DOCUMENT
ISSUED BY HAUSER FOR A BATCH, CERTIFYING THAT THE API SPECIFICATIONS HAVE BEEN
MET, AND THAT PER HAUSER’S REVIEW THE BATCH COMPLIES WITH CGMPS AND THE BATCH
RECORD IS COMPLETE AND ACCURATE.


1.18     “HAZARDOUS WASTE” IS DEFINED IN THE QUALITY AGREEMENT.


1.19     “EXCEPTION REPORT” SHALL MEAN A REPORT INDICATING ANY DEVIATION FROM
THE PROCESSING PROCEDURES OR SPECIFICATIONS SET FORTH IN THE MASTER PRODUCTION
RECORD.

 

2

--------------------------------------------------------------------------------


 


1.20     “MASTER PRODUCTION RECORD” IS DEFINED IN THE QUALITY AGREEMENT.


1.21     “MATERIAL REVIEW BOARD” SHALL MEAN A COMMITTEE THAT REVIEWS DEVIATIONS
AND OUT OF SPECIFICATION RESULTS FOR RAW MATERIALS, IN-PROCESS MATERIALS AND
API, AND DETERMINES THE ACTIONS NEEDED TO INVESTIGATE THE DEVIATION, THE
CORRECTIVE/PREVENTIVE ACTION, AND DISPOSITION OF THE PRODUCT. THE MRB IS
COMPOSED OF MANAGEMENT REPRESENTATIVES FROM QUALITY ASSURANCE, QUALITY CONTROL,
AND MANUFACTURING.


1.22     “MSDS” IS DEFINED IN THE QUALITY AGREEMENT.


1.23     “NDA” SHALL MEAN NEW DRUG APPLICATION.


1.24     “NDA SUPPLEMENT” SHALL MEAN A SUPPLEMENTAL FILING TO A NDA.


1.25     “NON-HAZARDOUS WASTE” IS DEFINED IN THE QUALITY AGREEMENT.


1.26     “PENTOSTATIN CRUDE CONCENTRATE” SHALL MEAN PENTOSTATIN CRUDE
CONCENTRATE AS SUPPLIED TO HAUSER BY SUPERGEN OR PARTIES AUTHORIZED BY SUPERGEN.


1.27     “PENTOSTATIN NDA SUBMISSIONS” SHALL MEAN DOCUMENTS, RECORDS AND DATA
SUBMITTED AS PART OF THE PENTOSTATIN NDA.


1.28     “PROCESS”, “PROCESSED” OR “PROCESSING” SHALL MEAN THE PHARMACEUTICAL
PROCESSING PROCEDURES FOR THE DELIVERABLES AS DESCRIBED IN THE MASTER PRODUCTION
RECORD AS ALLOWED BY CGMP.  PROCESSING WILL BE PERFORMED IN SUITE NUMBER ONE AT
THE GUNBARREL FACILITY.


1.29     “PROCESSING FEES” SHALL MEAN THE PROCESSING FEES SET FORTH IN SCHEDULE
A OF THIS AGREEMENT.


1.30     “RAW MATERIALS” AND “COMPONENTS” SHALL HAVE THE MEANING SET FORTH IN
THE ATTACHED QUALITY AGREEMENT.


1.31     “REGULATORY AUTHORITY” IS DEFINED IN THE QUALITY AGREEMENT.


1.32     “SCHEDULES” SHALL MEAN THE SCHEDULES AND EXHIBITS ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE.


1.33     “SPONSOR RELEASE LETTER” IS SHOWN, AS AN EXAMPLE, IN SCHEDULE E.


1.34     “SPECIFICATION” SHALL GENERALLY MEAN THOSE SPECIFICATIONS FOR RAW
MATERIALS, CONTAINERS AND API.  WHEN DETERMINING THE SPECIFICATIONS FOR RAW
MATERIALS AND CONTAINERS,  REFERENCE SHALL BE MADE TO THE PENTOSTATIN NDA
SUBMISSIONS AND SUPPLEMENT(S) THERETO OR CURRENT MASTER PRODUCTION RECORD AND
THE APPLICABLE VENDOR CERTIFICATES OF ANALYSIS.  WHEN DETERMINING THE
SPECIFICATIONS FOR API, REFERENCE SHALL BE MADE TO  P/N 4424 AND SCHEDULE B.


1.35     “STABILITY STUDIES” IS DEFINED IN THE QUALITY AGREEMENT.


1.36     “STABILITY STUDY FEES” SHALL MEAN THE STABILITY STUDY FEES SET FORTH IN
SCHEDULE A OF THIS AGREEMENT.


1.37     “SUPERGEN EQUIPMENT” HAS THE MEANING SET FORTH IN SECTION 13.


1.38     “USP” SHALL MEAN THE UNITED STATES PHARMACOPEIA.

 

3

--------------------------------------------------------------------------------


 


1.39     “VALIDATION AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
19.3.


1.40     “WASTE CONTRACTOR” SHALL MEAN A COMPANY RESPONSIBLE BY CONTRACT WITH
HAUSER FOR REMOVING HAZARDOUS AND NON-HAZARDOUS WASTES FROM HAUSER FACILITIES
AND DISPOSING OF WASTES ACCORDING TO STATE AND FEDERAL REGULATIONS.


1.41     “WORK -IN -PROCESS” SHALL MEAN ALL LABOR, THE PENTOSTATIN CRUDE
CONCENTRATE AND RAW MATERIALS EXPENDED OR INCLUDED IN PROCESSING THE API,
BEGINNING ON THE DATE SET-UP FOR MANUFACTURING IS INITIATED, AND ENDING ON THE
DATE PROCESSING IS CEASED.


2.             PROCESSING ARRANGEMENT


2.1       PROCESSING RESPONSIBILITY.  DURING THE TERM (AS DEFINED HEREIN),
HAUSER SHALL PROCESS THE PENTOSTATIN CRUDE CONCENTRATE WITH APPROVED AND
RELEASED RAW MATERIALS INTO API AND PRODUCE THE DELIVERABLES IN ACCORDANCE WITH
THE DIRECTIONS CONTAINED IN THE MASTER PRODUCTION RECORD AS ALLOWED BY CGMP. 
HAUSER SHALL PROCESS THE BATCH WITH THE SKILLS REASONABLY REQUIRED OF A CONTRACT
RESEARCH ORGANIZATION THAT TESTS AND MANUFACTURES DRUG SUBSTANCES AND IS
REGULATED BY THE FDA.  HAUSER SHALL ALSO PROVIDE SUPERGEN THE BATCH RECORDS,
COPIES OF RAW DATA, ALL CALCULATED DATA, EXCEPTION REPORTS AND OTHER DOCUMENTS
APPROVED BY HAUSER’S QA DEPARTMENT FOR REVIEW PRIOR TO SHIPPING THE
DELIVERABLES.  HAUSER SHALL SHIP ALL DELIVERABLES WITH SUPERGEN’S INSTRUCTIONS.


2.2       SUB-CONTRACTING.  HAUSER SHALL NOT, WITHOUT PRIOR NOTIFICATION TO
SUPERGEN, SUB-CONTRACT ANY PART OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT TO
ANOTHER PARTY.


3.             RAW MATERIALS, COMPONENTS, CONTAINERS, AND LABELING


3.1       SUPPLY.  UPON THE RECEIPT BY HAUSER OF (I) SUPERGEN’S FORECAST
PURSUANT TO SECTION 5.1, (II) A VALID PURCHASE ORDER FROM SUPERGEN, AND (III)
ADVANCE PAYMENT FROM SUPERGEN PURSUANT TO SECTION 6.5, HAUSER SHALL ACQUIRE THE
RAW MATERIALS AND CONTAINERS IN SUFFICIENT QUANTITY TO MEET THE REQUIREMENTS IN
THE PURCHASE ORDER.  IF HAUSER DETERMINES THAT THE CONTINUED SUPPLY OF ANY OF
THE RAW MATERIALS (EXCEPT PENTOSTATIN CRUDE CONCENTRATE) AND CONTAINERS MIGHT BE
INTERRUPTED OR NOT AVAILABLE IN A TIMELY FASHION OR IN ACCORDANCE WITH QUALITY
STANDARDS, THEN HAUSER SHALL PROMPTLY INFORM SUPERGEN SO THAT THE PARTIES MAY
SEEK ALTERNATE SUPPLIERS.  THE COST OF THE RAW MATERIALS (EXCEPT PENTOSTATIN
CRUDE CONCENTRATE) AND CONTAINERS SHALL BE BORNE BY HAUSER.  IF THE PARTIES
MUTUALLY DETERMINE THAT IT MAKES BUSINESS SENSE FOR SUPERGEN TO SUPPLY ANY RAW
MATERIALS OR CONTAINERS FROM THE APPROVED VENDORS LISTED IN HAUSER’S
SPECIFICATION DOCUMENTS, THEN THE COST OF REQUIRED QUANTITIES OF RAW MATERIALS
OR CONTAINERS PURCHASED BY SUPERGEN AND SUPPLIED TO HAUSER SHALL BE DEDUCTED
FROM THE PRICE OF THE BATCHES INVOLVED, WHICH PRICE IS DETERMINED UNDER SECTION
6.4.


3.2       VERIFICATION.  PURSUANT TO 21 CFR § 211.84, DURING THE TERM HAUSER IS
RESPONSIBLE FOR INSPECTION AND TESTING COMPONENTS AND CONTAINERS ACCORDING TO
THE MUTUALLY AGREED-UPON QUALITY METHODS.  HAUSER SHALL CERTIFY THAT THE
COMPONENTS AND CONTAINERS RECEIVED MEET THE SPECIFICATIONS DOCUMENTED IN THE NDA
AND MOST CURRENT SUBMISSION.


3.3       AVAILABILITY.  THE PARTIES ACKNOWLEDGE THAT PERFORMANCE BY HAUSER
UNDER THIS AGREEMENT IS CONDITIONED UPON SUPERGEN’S PERFORMANCE IN PROVIDING
PENTOSTATIN CRUDE CONCENTRATE AND THE SUPERGEN EQUIPMENT, AND THAT SUCH
PERFORMANCE ALSO MAY BE AFFECTED BY THE SATISFACTORY AVAILABILITY OF QUALIFIABLE
RAW MATERIALS AND CONTAINERS.  TO THE EXTENT THAT HAUSER BECOMES AWARE OF
PROBLEMS WITH RESPECT TO THE AVAILABILITY OF QUALIFIABLE RAW MATERIALS AND
CONTAINERS, HAUSER WILL PROMPTLY NOTIFY SUPERGEN. HAUSER SHALL INFORM SUPERGEN
REASONABLY IN ADVANCE OF MAKING MAJOR CHANGES IN SUITE NUMBER ONE THAT WOULD
AFFECT ITS PERFORMANCE UNDER THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


4.             CRUDE CONCENTRATE


4.1       DELIVERY OF PENTOSTATIN CRUDE CONCENTRATE.  AT LEAST TEN (10) CALENDAR
DAYS, BUT NOT MORE THAN THIRTY (30) CALENDAR DAYS, PRIOR TO THE START DATE FOR
PROCESSING EACH BATCH, SUPERGEN SHALL FURNISH TO HAUSER, AT NO COST TO HAUSER, A
SUFFICIENT AMOUNT OF PENTOSTATIN CRUDE CONCENTRATE TO PROCESS AT LEAST ONE (1)
BATCH, BUT NO MORE THAN NUMBER OF BATCHES IN ONE CAMPAIGN.  HAUSER WILL NOT BE
REQUIRED TO STORE PENTOSTATIN CRUDE CONCENTRATE FOR MORE THAN ONE CAMPAIGN.


4.2       PRODUCTION STANDARDS.  HAUSER SHALL USE ALL REASONABLE EFFORTS TO
PROCESS EACH BATCH (I) TO MEET THE YIELD SET FORTH IN THE MASTER PRODUCTION
RECORD; (II) IN ACCORDANCE WITH INSTRUCTIONS AND PRODUCTION REQUIREMENTS IN THE
MASTER PRODUCTION RECORD AS ALLOWED BY CGMP; AND (III) TO MEET THE SPECIFICATION
AND CGMP REQUIREMENT OF SUCH BATCH.  IT IS UNDERSTOOD BY THE PARTIES THAT
HAUSER’S RESPONSIBILITY IS TO PROCESS ACCORDING TO THE MASTER PRODUCTION RECORD
AS ALLOWED BY CGMP.


4.3       STORAGE.  OTHER THAN WHILE PROCESSING A BATCH, HAUSER SHALL STORE
PENTOSTATIN CRUDE CONCENTRATE AT A TEMPERATURE OF  -10 TO -30 DEGREES CENTIGRADE
AT ALL TIMES.


4.4       DAMAGE.  IF ANY DAMAGE OR LOSS OF PENTOSTATIN CRUDE CONCENTRATE OCCURS
PRIOR TO COMPLETING PROCESSING OF THE API AND SUCH DAMAGE OR LOSS IS THE RESULT
OF HAUSER’S MISHANDLING OF THE PENTOSTATIN CRUDE CONCENTRATE (WHETHER BY
NEGLIGENCE OR BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING THE
QUALITY AGREEMENT AS INCORPORATED)), THEN TO REMEDY SUCH LOSS OR DAMAGE, HAUSER
SHALL CREDIT SUPERGEN ON THE NEXT INVOICE (OR IF IT IS THE LAST BATCH OF
CAMPAIGN, REIMBURSE SUPERGEN WITHIN 30 DAYS) FOR:


(A)               THE COST OF LABOR AND RAW MATERIALS (IF ANY) THAT WERE USED,
DAMAGED OR LOST IN CONJUNCTION WITH THE LOST OR DAMAGED PENTOSTATIN CRUDE
CONCENTRATE, PROVIDED SUPERGEN PAID FOR SUCH LABOR AND RAW MATERIALS, AND


(B)               $[***] TO MITIGATE THE LOSS OF THE PENTOSTATIN CRUDE
CONCENTRATE.

Hauser shall provide SuperGen with written notification of loss or damage
promptly after it occurs.


THE PARTIES ACKNOWLEDGE THAT THE ABOVE CREDITS (OR REIMBURSEMENT) OF THE LABOR
AND RAW MATERIALS USED, DAMAGED OR LOST AND THE $[***] PAYMENT [(INCLUDING
INTEREST ON CREDITS OR REIMBURSEMENT NOT TIMELY MADE, WHICH SHALL BE CALCULATED
IN THE SAME MANNER AS INTEREST IS CALCULATED IN SECTION 6.5 HEREIN)] SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF SUPERGEN PURSUANT TO THIS SECTION 4.4.  THE
PARTIES FURTHER ACKNOWLEDGE THAT TO THE EXTENT HAUSER IS OBLIGATED TO CREDIT
SUPERGEN PURSUANT TO THIS SECTION 4.4, HAUSER SHALL NOT HAVE AN ADDITIONAL
OBLIGATION TO CREDIT SUPERGEN PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SECTION 8.2 OF THIS AGREEMENT.


5.             ORDERS AND TIMING


5.1       FORECAST.  DURING THE TERM, SUPERGEN SHALL PROVIDE TO HAUSER WRITTEN
FORECASTS ON JANUARY 15TH AND JUNE 15TH OF EACH CONTRACT YEAR.  THE FORECAST
SHALL SET FORTH THE NUMBER OF BATCHES SUPERGEN WILL REQUIRE HAUSER TO PROCESS
OVER THE SUBSEQUENT 12-MONTH PERIOD.


5.2       NON-USE OF FACILITY.  SUPERGEN ACKNOWLEDGES THAT (I) IN ORDER TO
SATISFY HAUSER’S OBLIGATIONS PURSUANT TO THIS AGREEMENT, HAUSER WILL RESERVE
SUITE NUMBER ONE WITHIN THE GUNBARREL FACILITY FOR PROCESSING; (II) HAUSER’S
RESERVATION OF SUCH CGMP SUITE FOR USE PURSUANT TO THIS AGREEMENT SIGNIFICANTLY
LIMITS THE ABILITY OF HAUSER TO USE SUCH SUITE TO PROVIDE SERVICES TO ITS OTHER
CLIENTS; AND (III) HAUSER HAS

 

5

--------------------------------------------------------------------------------


 

reserved such cGMP suite with the expectation that SuperGen will require Hauser
to Process at least three (3) Batches in each Contract Year.  SuperGen agrees
that in the event that it does not order Processing and delivery of at least
three (3) Batches in each Contract Year, SuperGen shall pay to Hauser an amount
equal to the product obtained by multiplying (A) [***] dollars times (B) the
difference obtained by subtracting (a) the number of Batches purchased by
SuperGen during the applicable Contract Year from (b) [***] (such product being
the “Shortfall Payment”).  SuperGen shall pay the Shortfall Payment within
thirty (30) calendar days following the end of the Contract Year.  To the extent
SuperGen fails to pay Hauser the Shortfall Payment within such period, Hauser
shall be entitled to interest on the Shortfall Payment calculated in the manner
set forth in Section 6.5 herein.  SuperGen shall be entitled to offset any
amounts owed pursuant to this Section 5.2 by advance payments paid by SuperGen
to Hauser towards the Batches that are not Processed by Hauser during the
applicable Contract Year, excluding those amounts paid by SuperGen for
authorized acquisition and qualification of Raw Materials.  The parties
acknowledge that the amount of actual loss to Hauser stemming from SuperGen’s
failure to require Hauser to Process at least three (3) Batches in each Contract
Year is impossible or difficult to ascertain, and the amount called for in this
Section 5.2 is reasonably proportionate to the probable loss, and is Hauser’s
sole and exclusive remedy for SuperGen’s failure to require Hauser to Process
and deliver the minimum amount of API.  Shortfall Payment does not apply in the
event SuperGen terminates this Agreement under Section 18, provided, however,
the facilities are in continuous use up to the point of termination.


5.3       PROCESSING.  UPON RECEIPT OF A VALID PURCHASE ORDER FROM SUPERGEN AND
THE AMOUNT OF ADVANCE PAYMENT REQUIRED UNDER SECTION 6.5,  HAUSER WILL CONDUCT
PROCESSING OF BATCHES IN THE QUANTITIES SET FORTH ON SUCH PURCHASE ORDER AND
PURSUANT TO THIS AGREEMENT.  DURING EACH CONTRACT YEAR, SUPERGEN AGREES TO
SUBMIT AT LEAST ONE PURCHASE ORDER FOR A CAMPAIGN.  HAUSER WILL MAKE REASONABLE
EFFORTS TO INITIATE PROCESSING UPON RECEIPT OF AN APPROVED PURCHASE ORDER AND
ADVANCE PAYMENT FROM SUPERGEN, AND TO OBTAIN AND QUALIFY COMPONENTS AND
CONTAINERS WITHIN THREE (3) MONTHS THEREAFTER.  THE PARTIES ACKNOWLEDGE THAT
PROCESSING WILL TAKE APPROXIMATELY NINE (9) WEEKS PER BATCH AFTER RAW MATERIALS
ARE RELEASED.


6.             DELIVERY AND PAYMENT TERMS


6.1       ACCEPTANCE.  FOR EACH BATCH, HAUSER WILL PROVIDE SUPERGEN WITH THE
BATCH RECORD, CERTIFICATE(S) OF ANALYSIS, THE HAUSER RELEASE CERTIFICATE, AND
SAMPLE OF API, IF REQUESTED, PURSUANT TO SECTION 8.1.  SUPERGEN SHALL HAVE
THIRTY (30) CALENDAR DAYS FROM THE DATE OF RECEIPT OF ALL SUCH DOCUMENTATION TO
REVIEW THAT DOCUMENTATION AND TEST SAMPLES, AND NOTIFY HAUSER IF SUPERGEN
DETERMINES THAT THE API IS A FAILED BATCH, OR IF THERE ARE DISCREPANCIES IN THE
BATCH RECORD, CERTIFICATE(S) OF ANALYSIS AND THE HAUSER RELEASE CERTIFICATE,
SUCH THAT THE BATCH IS NOT IN COMPLIANCE WITH CGMP.  IF SUPERGEN DETERMINES THAT
THE BATCH IS A FAILED BATCH OR THERE ARE DISCREPANCIES IN THE BATCH RECORD,
CERTIFICATE(S) OF ANALYSIS AND THE HAUSER RELEASE CERTIFICATE, SUCH THAT THE
BATCH IS NOT IN COMPLIANCE WITH CGMP (AS DISCUSSED IN THE PRECEDING SENTENCE),
SUPERGEN SHALL PROVIDE HAUSER WRITTEN NOTIFICATION SPECIFICALLY SETTING FORTH
THE BASIS OF SUPERGEN’S DETERMINATION THAT THE API WAS A FAILED BATCH AND/OR ITS
DETERMINATION THAT THERE ARE DISCREPANCIES IN THE BATCH RECORD, CERTIFICATE(S)
OF ANALYSIS AND THE HAUSER RELEASE CERTIFICATE, SUCH THAT THE BATCH IS NOT IN
COMPLIANCE WITH CGMP.  FAILURE TO NOTIFY HAUSER WITHIN THE THIRTY (30) DAY
PERIOD SHALL CONSTITUTE ACCEPTANCE OF THE BATCH BY SUPERGEN.


6.2       SHIPPING.  UPON SUPERGEN’S ACCEPTANCE OF THE BATCH, EITHER BY HAUSER’S
RECEIPT OF A SPONSOR RELEASE LETTER FROM SUPERGEN, OR SUPERGEN’S FAILURE TO
TIMELY NOTIFY HAUSER PURSUANT TO SECTION 6.1, HAUSER WILL SHIP THE PACKAGED API,
HAUSER RELEASE CERTIFICATE AND HAUSER CERTIFICATE OF ANALYSIS TO THE DESTINATION
AS SPECIFIED BY SUPERGEN.  DELIVERY OF THE DELIVERABLES SHALL BE DEEMED TO HAVE
TAKEN PLACE UPON DELIVERY TO A COMMON CARRIER AT A FACILITY WITH APPROPRIATE
INSTRUCTIONS AND FORWARDING DOCUMENTS.  THEREAFTER, THE HANDLING, POSSESSION,
USE OR SALE OF THE DELIVERABLES SHALL BE THE SOLE RESPONSIBILITY OF SUPERGEN.

 

6

--------------------------------------------------------------------------------


 


6.3       STORAGE.  AT NO COST TO SUPERGEN, HAUSER SHALL STORE THE PROCESSED API
ACCORDING TO THE MASTER PRODUCTION RECORD AND THE QUALITY AGREEMENT, IN A
CONTROLLED TEMPERATURE ROOM WHICH IS CURRENTLY DEFINED BY USP 25 AS BEING
BETWEEN FIFTEEN AND THIRTY DEGREES CENTIGRADE (15º TO 30ºC).


6.4       FEES.  PROCESSING FEES AND STABILITY STUDY FEES FOR THE FIRST CONTRACT
YEAR ARE SET FORTH IN SCHEDULE  A TO THIS AGREEMENT.  THE STABILITY STUDY FEES
ARE NOT APPLICABLE UNTIL THE FDA QUALIFIES HAUSER AS A STABILITY TESTING SITE. 
UPON COMPLETION OF THE FIRST CONTRACT YEAR, HAUSER MAY ADJUST THE PROCESSING
FEES AND THE STABILITY STUDY FEES EACH SUBSEQUENT CONTRACT YEAR THEREAFTER.  IN
ADJUSTING THE PROCESSING FEES AND THE STABILITY STUDY FEES PURSUANT TO THIS
SECTION 6.4, HAUSER SHALL BE ENTITLED TO ADJUST SUCH FEES TO INCLUDE INCREASES
IN COSTS AND EXPENSES INCURRED BY HAUSER IN CONNECTION WITH ITS BUSINESSES,
INCLUDING, WITHOUT LIMITATION, INCREASED COSTS OF LABOR, STORAGE AND OVERHEAD
INCURRED BY HAUSER; PROVIDED, HOWEVER, IN ADJUSTING SUCH PROCESSING FEES AND
STABILITY STUDY FEES, HAUSER SHALL TAKE INTO ACCOUNT CHANGES IN THE COST OF
MATERIALS; PROVIDED FURTHER, HOWEVER, SUCH INCREASES IN THE PROCESSING FEES AND
THE STABILITY STUDY FEES SHALL NOT EXCEED THE THEN-CURRENT CONSUMER PRICE INDEX
(URBAN WEST) PLUS THREE PERCENT (3%).  THE PARTIES ACKNOWLEDGE THAT THE
FOREGOING SHALL NOT LIMIT HAUSER’S ABILITY TO INCREASE THE FEES PURSUANT TO
SECTION 6.8 AND 10 HEREIN.  NOTWITHSTANDING THE ABOVE, HAUSER AGREES TO PROVIDE
SUPERGEN WITH TWO (2) COPIES OF ANY CHANGED DOCUMENTS AND SUPPORTING
DOCUMENTATION FOR THE CHANGE AT NO COST TO SUPERGEN.


6.5       PAYMENT TERMS.  WITH EACH PURCHASE ORDER, SUPERGEN SHALL PROVIDE AN
ADVANCE PAYMENT EQUAL TO ONE-THIRD (1/3) OF THE TOTAL COST OF THE CAMPAIGN BEING
ORDERED, WHICH AMOUNT WILL BE USED TO PURCHASE AND TEST RAW MATERIALS AND
CONTAINERS.  IF RAW MATERIALS OR CONTAINERS ARE OBTAINED THROUGH A SEPARATE
AGREEMENT FOR USE IN THE PERFORMANCE OF THIS AGREEMENT, OR IF THOSE ITEMS ARE
PROVIDED BY SUPERGEN, THEN THE COSTS WILL BE DEDUCTED FROM THAT ADVANCE PAYMENT
FOR EQUIVALENT BATCHES. THE REMAINDER OF THE COST OF THE CAMPAIGN WILL BE
INVOICED BY HAUSER IN EQUAL INSTALLMENTS, BY BATCH, IN THE FOLLOWING MANNER: 
THE FIRST INVOICE FOR EACH BATCH SHALL BE ISSUED AT THE TIME PROCESSING ON THAT
BATCH COMMENCES; AND THE SECOND INVOICE SHALL BE ISSUED UPON ACCEPTANCE OF THAT
BATCH BY SUPERGEN PURSUANT TO SECTION 6.1 OF THIS AGREEMENT.  THE PAYMENT TERM
IS THIRTY (30) CALENDAR DAYS FROM SUPERGEN’S RECEIPT OF THE INVOICE, AFTER WHICH
TIME INTEREST SHALL BE DUE AND PAYABLE ON ALL UNDISPUTED, UNPAID BALANCES AT THE
LOWER OF 1.5% PER MONTH OR THE HIGHEST LAWFUL CONTRACT RATE.  SUPERGEN SHALL
MAKE CHECKS PAYABLE TO “HAUSER TECHNICAL SERVICES, INC.” AND SEND PAYMENT TO
HAUSER TECHNICAL SERVICES, INC., ATTN: ACCTS RECEIVABLES, P.O. BOX 211414,
DENVER, CO 80221.


6.6       SALES AND USE TAXES.  SUPERGEN SHALL BE RESPONSIBLE FOR THE PAYMENT OF
ANY SALES, USE, VALUE-ADDED AND OTHER TAXES ASSESSED ON THE API AND ASSOCIATED
SERVICES PROVIDED BY HAUSER TO SUPERGEN, BUT SPECIFICALLY EXCLUDING ANY TAXES ON
HAUSER’S NET INCOME.


6.7       CONSULTANT AND LEGAL FEES.  THE COSTS ASSOCIATED WITH OBTAINING LEGAL
AND CONSULTING SERVICES IN SUPPORT OF MEETING FOREIGN REGULATORY REQUIREMENTS
FOR MANUFACTURE OF THE API SHALL BE NEGOTIATED BY THE PARTIES IN A SEPARATE
AGREEMENT.


6.8       OTHER.  IF CGMPS ARE AMENDED, HAUSER SHALL HAVE THIRTY (30) CALENDAR
DAYS FROM THE DATE OF RECEIVING THE AMENDMENT TO SUBMIT SUPPORTING DOCUMENTATION
TO SUPERGEN FOR APPROVAL IF HAUSER’S COSTS INCREASE DUE TO SUCH AMENDMENTS. THE
PARTIES ACKNOWLEDGE THAT COST INCREASES RESULTING FROM CHANGES IN THE
REQUIREMENTS FOR THE FACILITY NOT DIRECTLY RELATED TO THE PROCESSING OF
PENTOSTATIN CRUDE CONCENTRATE ARE HAUSER’S RESPONSIBILITY, AND COST INCREASES
DUE TO CHANGES IN MANUFACTURE OR HANDLING OF THE API ARE SUPERGEN’S
RESPONSIBILITY.

 

7

--------------------------------------------------------------------------------


 


7.             INSPECTION AND AUDITING RIGHTS


7.1       PROCESSING AND PACKAGING.  HAUSER SHALL PERMIT SUPERGEN OR ITS
REPRESENTATIVES, AT NO ADDITIONAL COST TO SUPERGEN, TO OBSERVE AND CONSULT WITH
HAUSER DURING THE PROCESSING, INCLUDING THE QUALITY CONTROL TESTING AND ANALYSIS
OF THE API; PROVIDED, HOWEVER, SUCH OBSERVATION AND CONSULTING RIGHTS ARE
CONDITIONED UPON SUPERGEN AND ITS REPRESENTATIVES RECEIVING APPROPRIATE TRAINING
AND MEETING ALL SAFETY REQUIREMENTS.  NEITHER SUPERGEN NOR ITS REPRESENTATIVES
WILL PHYSICALLY PARTICIPATE IN PROCESSING. SUPERGEN’S OBSERVATION AND AUDIT
RIGHTS SHALL BE LIMITED TO FIVE (5) WORKING DAYS PER BATCH.  IF SUPERGEN
REQUIRES ADDITIONAL TIME PER BATCH (OTHER THAN FOR FOLLOWING UP ON OBSERVED
PROBLEMS), SUPERGEN SHALL REIMBURSE HAUSER AT FULL BILLABLE RATES.  IN EITHER
CASE, SUPERGEN SHALL BEAR THE COSTS OF ITS OWN TRAVEL AND LODGING. OBSERVATION
AND CONSULTING TIME BY SUPERGEN MAY CAUSE DELAYS IN THE PROCESSING SCHEDULE, BUT
HAUSER SHALL NOTIFY SUPERGEN OF THOSE DELAYS PROMPTLY.


7.2       INSPECTIONS AND AUDITS.  ANNUALLY, SUPERGEN SHALL HAVE THE RIGHT
DURING NORMAL BUSINESS HOURS, AND AT NO ADDITIONAL COST TO SUPERGEN, TO (I)
INSPECT HAUSER’S FACILITIES AND DOCUMENTATION RELATING DIRECTLY TO THE API, THE
PROCESSING OR TO THE SYSTEM SUPPORT USED TO PROCESS THE API; (II) INSPECT AND 
AUDIT ALL EQUIPMENT FACILITIES, OPERATIONS, PROCEDURES AND RECORDS RELATING
DIRECTLY TO THE API, THE PROCESSING OR TO THE SYSTEM SUPPORT USED TO PROCESS THE
API; AND (III) AUDIT AND CERTIFY HAUSER’S LABORATORY WHERE QUALITY CONTROL
TESTING OF THE API IS CONDUCTED PURSUANT TO THIS AGREEMENT.  SUPERGEN SHALL
PROVIDE HAUSER AT LEAST TWO (2) WEEKS ADVANCE NOTICE OF ITS INTENT TO INSPECT OR
AUDIT. AUDIT DATES WILL BE MUTUALLY AGREED UPON BY THE PARTIES.  THE INSPECTION
OR AUDIT SHALL BE LIMITED TO FOUR (4) WORKING DAYS PER YEAR.  SGI’S RIGHT TO
INSPECT AND AUDIT ALSO INCLUDES FOLLOW-UP AUDITS, IF NEEDED TO VERIFY CORRECTIVE
ACTIONS DIRECTLY RELATED TO PENTOSTATIN OR TO THE SYSTEM SUPPORT USED TO PROCESS
PENTOSTATIN. IN EITHER INSTANCE, SUPERGEN SHALL BEAR THE COSTS OF ITS OWN TRAVEL
AND LODGING. INSPECTIONS OF A FACILITY AND DOCUMENTATION BY SUPERGEN MAY CAUSE
DELAYS IN THE PROCESSING SCHEDULE, BUT HAUSER SHALL NOTIFY SUPERGEN OF THOSE
DELAYS PROMPTLY.


8.             TESTING AND INSPECTION OF API


8.1       BATCH RECORDS.  HAUSER SHALL USE REASONABLE EFFORTS TO HAVE HAUSER’S
APPROVAL DATE FOR A BATCH OCCUR WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING
PROCESSING OF SUCH BATCH. WITHIN FIVE (5) BUSINESS DAYS AFTER EACH HAUSER
APPROVAL DATE, HAUSER SHALL SEND A COMPLETE AND ACCURATE COPY OF THE BATCH
RECORD AND HAUSER CERTIFICATE OF ANALYSIS APPLICABLE TO SUCH BATCH TO SUPERGEN.


8.2       INDEPENDENT TESTING.  WITHIN THE TIMEFRAME SPECIFIED FOR INSPECTION
PURSUANT TO SECTION 6.1 OF THIS AGREEMENT, SUPERGEN MAY INSPECT THE SUBMITTED
DOCUMENTATION AND TEST API SAMPLES TO DETERMINE IF THE API IS A FAILED BATCH. 
IF THE PARTIES DISAGREE WITH THE RESULTS OF SUCH INSPECTION OR TESTING, EITHER
PARTY MAY REQUEST, IN WRITING AT ANY TIME, THAT AN INDEPENDENT CONSULTANT OR
LABORATORY BE USED TO MAKE THE DETERMINATION.  THEREAFTER, THE PARTIES SHALL
PROMPTLY AGREE TO AND NAME A REPUTABLE INDEPENDENT CONSULTANT OR LABORATORY (THE
“CONSULTANT”) TO REVIEW AND TEST THE API SAMPLES AND/OR SUBMITTED
DOCUMENTATION.  THE SELECTED CONSULTANT MUST BE APPROPRIATELY QUALIFIED IN ORDER
TO MAKE SUCH DETERMINATION. PENDING A DECISION BY THE CONSULTANT, HAUSER SHALL
STORE THE API IN ACCORDANCE WITH SECTION 6.3.


            (A)        IF THE CONSULTANT DETERMINES THAT THE SUBMITTED
DOCUMENTATION INDICATES THAT THE API WAS PROCESSED IN ACCORDANCE WITH THE MASTER
PRODUCTION RECORD AS ALLOWED BY CGMP, SUPERGEN SHALL PAY TO:

(1)   HAUSER THE PROCESSING FEES FOR THAT BATCH DUE PURSUANT TO SECTION 6, AND

 

8

--------------------------------------------------------------------------------


 

(2)   THE CONSULTANT THE AMOUNT OF FEES CHARGED BY THE CONSULTANT FOR SUCH
REVIEW AND TESTING.


            (B)        IF THE CONSULTANT DETERMINES THAT THE SUBMITTED
DOCUMENTATION INDICATES THAT THE API WAS NOT PROCESSED IN ACCORDANCE WITH THE
MASTER PRODUCTION RECORD AS ALLOWED BY CGMP, HAUSER SHALL:

(1)   PAY TO THE CONSULTANT THE AMOUNT OF FEES CHARGED BY THE CONSULTANT FOR
SUCH REVIEW AND TESTING; AND

(2)   CREDIT SUPERGEN ON THE NEXT INVOICE (OR IF IT IS THE LAST BATCH OF
CAMPAIGN, REIMBURSE) FOR AMOUNTS CALCULATED IN THE MANNER PROVIDED PURSUANT TO
SECTION 4.4 OF THIS AGREEMENT.


THE PARTIES ACKNOWLEDGE THAT THE ABOVE CREDITS OR REIMBURSEMENT ARE SUPERGEN’S
SOLE AND EXCLUSIVE REMEDY PURSUANT TO SECTION 8.2.  THE PARTIES FURTHER
ACKNOWLEDGE THAT TO THE EXTENT HAUSER IS OBLIGATED TO CREDIT (OR REIMBURSE)
SUPERGEN PURSUANT TO THIS SECTION 8.2, HAUSER SHALL NOT HAVE AN ADDITIONAL
OBLIGATION TO CREDIT (OR REIMBURSE) SUPERGEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SECTION 4.4 OF THIS AGREEMENT.


8.3       FAILURE BY HAUSER TO PROCESS IN ACCORDANCE WITH THE MASTER PRODUCTION
RECORD.  IF WITHOUT RESORTING TO THE CONSULTANT DESCRIBED IN SECTION 8.2, THE
PARTIES MUTUALLY AGREE THAT ANY OF THE DELIVERABLES WERE NOT PROCESSED IN
ACCORDANCE WITH THE MASTER PRODUCTION RECORD AS ALLOWED BY CGMP DUE TO HAUSER’S
BREACH OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT, THE PARTIES SHALL
INVESTIGATE THE NONCOMPLIANCE AND HAUSER SHALL USE REASONABLE EFFORTS TO REMEDY
ALL SUCH NONCOMPLIANCE PRIOR TO ITS PROCESSING OF THE NEXT BATCH IN ACCORDANCE
WITH SECTION 8.2(B)(2).


8.4       FAILURE TO MEET SPECIFICATIONS.  IF WITHOUT RESORTING TO RETAINING A
CONSULTANT AS DESCRIBED IN SECTION 8.2, THE PARTIES AGREE THAT THE BATCH IS A
FAILED BATCH DUE TO NO FAULT OF HAUSER, HAUSER SHALL BE PAID THE PROCESSING FEES
IN FULL.  SUPERGEN, AT SUPERGEN’S SOLE OPTION AND COST, SHALL (I) REQUEST THAT
HAUSER REPROCESS THE API AS MUTUALLY AGREED UPON, IF ALLOWED BY THE MASTER
PRODUCTION RECORD PRIOR TO HAUSER PROCESSING THE NEXT BATCH, OR (II) REQUEST
DISPOSAL OR RETURN OF THE NON-CONFORMING API IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  SUPERGEN ACKNOWLEDGES HAUSER WILL HAVE MET ITS OBLIGATION UNDER
THIS AGREEMENT FOR PROCESSING A BATCH WHEN IT COMPLIES WITH THIS PROVISION.


8.5       SAMPLES.  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING SUPERGEN’S REQUEST
FOR SAMPLES PURSUANT TO SECTION 6.1, HAUSER SHALL SHIP ROUTINE SAMPLES TAKEN AS
DIRECTED IN THE MASTER PRODUCTION RECORD, OR SUCH ADDITIONAL SAMPLES AS
REASONABLY REQUESTED BY SUPERGEN, AT SUPERGEN’S EXPENSE (RELEASE OF ADDITIONAL
SAMPLES IS SUBJECT TO DECISION OF THE MATERIAL REVIEW BOARD) TO SUCH
DESTINATIONS AS INSTRUCTED BY SUPERGEN, F.O.B. THE FACILITY, FOR PURPOSES OF
QUALITY CONTROL. SUPERGEN WILL NOTIFY HAUSER AT LEAST ONE (1) WEEK PRIOR TO THE
POINT IN PROCESSING AT WHICH SUPERGEN DESIRES HAUSER TO PULL THE ADDITIONAL
SAMPLES. THE COSTS ASSOCIATED WITH ANY ADDITIONAL SAMPLES NOT INCLUDED IN THE
MASTER PRODUCTION RECORD ARE NOT INCLUDED IN THE PROCESSING FEE FOR SUCH BATCH
AND WILL BE INVOICED BY HAUSER ACCORDINGLY.  SUPERGEN HAS THE OPTION TO
PERIODICALLY MONITOR THE ACCURACY AND RELIABILITY OF THE ANALYTICAL TESTS
PERFORMED BY HAUSER ON THE API.


9.             REGULATORY COMPLIANCE AND RELATED MATTERS


9.1       NDA SUPPLEMENT.  SUPERGEN SHALL (I) BE SOLELY RESPONSIBLE FOR APPLYING
FOR AND OBTAINING ALL APPROVALS FROM REGULATORY AUTHORITIES RELATING TO
REGISTRATION OF THE API; (II) PAY ANY APPLICABLE USER FEE FOR SUCH REGISTRATION
OF THE API; AND (III) OWN THE NDA SUPPLEMENT.  UPON THE REQUEST OF SUPERGEN,
HAUSER SHALL COOPERATE AS REASONABLY NECESSARY TO ASSIST SUPERGEN IN OBTAINING
SUCH APPROVALS.

 

9

--------------------------------------------------------------------------------


 


9.2       INSPECTIONS.  HAUSER SHALL ALLOW REPRESENTATIVES OF REGULATORY
AUTHORITIES TO INSPECT AND AUDIT ITS FACILITIES.  TO THE EXTENT THAT
REPRESENTATIVES OF A REGULATORY AUTHORITY REQUEST AN INSPECTION AND AUDIT OF THE
FACILITIES FOR THE PURPOSE OF INSPECTING AND AUDITING THE DELIVERABLES OR ANY
COMPONENTS THEREOF, HAUSER SHALL NOTIFY SUPERGEN PROMPTLY, AND, IN ANY EVENT,
NOT LATER THAN ONE (1) BUSINESS DAY FOLLOWING THE REQUEST OF SUCH A REGULATORY
AUTHORITY.  UNLESS OTHERWISE PROHIBITED BY THE REGULATORY AUTHORITY, SUPERGEN
SHALL HAVE THE OPTION OF HAVING A REASONABLE NUMBER OF ITS REPRESENTATIVES
ONSITE AT (I) ANY SUCH INSPECTION OR AUDIT OR (II) ANY MEETING WITH SUCH
REGULATORY AUTHORITIES TO DISCUSS THE RESULTS OF SUCH INSPECTION OR AUDIT. 
UNLESS OTHERWISE PROHIBITED BY THE REGULATORY AUTHORITY, AFTER THE INSPECTION
AND AUDIT HAS BEEN COMPLETED, HAUSER SHALL NOTIFY SUPERGEN IN WRITING OF THE
RESULTS OF SUCH INSPECTION OR AUDIT.  WITHIN FIVE (5) BUSINESS DAYS OF THE
RECEIPT BY HAUSER OF DOCUMENTATION FROM THE REGULATORY AUTHORITY PERFORMING SUCH
INSPECTION AND AUDIT HAUSER WILL PROVIDE SUPERGEN COPIES OF ANY RESULTING
DOCUMENT OF ACTION (INCLUDING FDA FORM 483 INSPECTION OBSERVATION REPORT AND
REGULATORY LETTERS, ETC.) RESULTING THEREFROM; PROVIDED, HOWEVER, HAUSER SHALL
HAVE NO OBLIGATION TO PROVIDE SUCH DOCUMENTATION TO SUPERGEN TO THE EXTENT SUCH
DOCUMENTATION IS NOT RELATED TO API OR TO THE SUITES OF THE FACILITY RESERVED
FOR PROCESSING THE API.  UNLESS THE REGULATORY AUTHORITY PROHIBITS DISCLOSURE OF
THE RESULTS OF SUCH INSPECTION OR AUDIT BY HAUSER TO A THIRD PARTY, INCLUDING,
WITHOUT LIMITATION, SUPERGEN, HAUSER SHALL INFORM SUPERGEN OF SUCH RESULTS AND
HAUSER SHALL WORK TOGETHER IN PREPARING RESPONSES TO SUCH INSPECTION AND AUDIT;
PROVIDED, HOWEVER, SUPERGEN SHALL HAVE THE RESPONSIBILITY FOR SUBMITTING
RESPONSES ON FILING ISSUES RELATED TO THE PROCESS PROVIDED BY SUPERGEN TO
HAUSER, RELATED TO PENTOSTATIN CRUDE CONCENTRATE AND RELATED TO THE API, WHILE
HAUSER SHALL HAVE THE RESPONSIBILITY FOR SUBMITTING RESPONSES ON ISSUES RELATED
TO THE FACILITY; PROVIDED FURTHER, HOWEVER, TO THE EXTENT SUPERGEN DOES NOT
PROVIDE THE FOREGOING RESPONSES WITHIN THE DEADLINE SET BY THE REGULATORY
AUTHORITY, HAUSER SHALL HAVE THE RIGHT TO RESPOND ON SUCH MATTERS.  IF ANY
REGULATORY AUTHORITY DETERMINES THAT HAUSER IS NOT IN COMPLIANCE WITH ANY
APPLICABLE LAWS, RULES, REGULATIONS, OR REQUIREMENTS, TO THE EXTENT THE API OR
DELIVERABLES ARE OR COULD REASONABLY BE EXPECTED TO BE AFFECTED BY SUCH
NON-COMPLIANCE, HAUSER SHALL PROMPTLY INFORM SUPERGEN.  IN ADDITION, IF HAUSER
AGREES WITH SUCH DETERMINATION, HAUSER SHALL INFORM SUPERGEN OF ITS PLANS TO
COME INTO COMPLIANCE WITH SUCH LAWS, RULES, REGULATIONS AND REQUIREMENTS AND
SHALL CONTINUE TO KEEP SUPERGEN INFORMED OF ITS PROGRESS UNTIL COMPLIANCE HAS
BEEN ATTAINED.  SUPERGEN SHALL REIMBURSE HAUSER AT FULL BILLABLE RATES FOR
PENTOSTATIN-SPECIFIC INSPECTIONS.  HAUSER SHALL BEAR THE COST OF GENERAL CGMP
INSPECTIONS OR A GENERAL CGMP AUDIT, EVEN IF SUCH GENERAL INSPECTION OR AUDIT
FOCUSES ON PENTOSTATIN PROCESSES.


9.3       COMMUNICATIONS.  IF HAUSER INTENDS TO SUBMIT DOCUMENTATION TO THE
REGULATORY AUTHORITIES OR OTHERWISE COMMUNICATES WITH REGULATORY AUTHORITIES
(INCLUDING, WITHOUT LIMITATION, ONE OR MORE RESPONSES TO THE FDA UNDER SECTION
9.2), THEN TO THE EXTENT SUCH COMMUNICATIONS RELATE DIRECTLY TO THE API OR COULD
REASONABLY BE EXPECTED TO AFFECT THE API, HAUSER SHALL SUBMIT ALL SUCH
REGULATORY FILINGS AND OTHER COMMUNICATIONS JOINTLY WITH SUPERGEN OR SHALL
OBTAIN SUPERGEN’S ADVANCE NOTICE, CONSENT AND REASONABLE APPROVAL WITH RESPECT
TO THOSE ITEMS RELATED TO THE API.  HAUSER SHALL ADVISE SUPERGEN IN ADVANCE OF
ANY MATERIAL CHANGES HAUSER INTENDS TO MAKE TO ANY DOCUMENTS TO THE EXTENT THOSE
CHANGES RELATE DIRECTLY TO THE API, AND SHALL REQUEST THAT SUPERGEN SUBMIT SUCH
CHANGES TO THE FDA.  HAUSER SHALL NOTIFY SUPERGEN PROMPTLY OF ANY ADVERSE
FINDING BY ANY REGULATORY AUTHORITY THAT RELATES DIRECTLY TO THE API OR THAT
COULD REASONABLY BE EXPECTED TO AFFECT THE API.


9.4       MODIFICATIONS TO EQUIPMENT AND FACILITY.  HAUSER SHALL NOTIFY SUPERGEN
OF ANY MODIFICATIONS TO PARTS OF THE FACILITY USED FOR PROCESSING OR STORAGE IF
SUCH MODIFICATIONS IMPACT OR OTHERWISE COULD REASONABLY BE EXPECTED TO AFFECT
THE API OR THE MASTER PRODUCTION RECORD.  HAUSER SHALL NOT IMPLEMENT ANY
MATERIAL CHANGES (AS DEFINED BELOW) RELATING TO THE API WITHOUT OBTAINING PRIOR
WRITTEN APPROVAL FROM SUPERGEN, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD.  AS USED IN THIS SECTION 9.4, A “MATERIAL CHANGE” SHALL MEAN ANY
CHANGE THAT  (A) IMPACTS THE REGULATORY COMMITMENTS MADE TO REGULATORY
AUTHORITIES FOR THE API; OR (B) WILL REQUIRE REVALIDATION; OR (C) COULD
REASONABLY BE EXPECTED TO AFFECT THE QUALITY, PURITY, IDENTITY, STRENGTH OR
YIELD OF THE IN PROCESS OR FINISHED API; OR (D) WOULD NECESSARILY RESULT IN
CHANGING OR MODIFYING THE SPECIFICATIONS; OR (E) CONSTITUTES A SIGNIFICANT
CHANGE TO

 

10

--------------------------------------------------------------------------------


 

test methods, sampling procedures, Hauser’s standard operating procedures or the
Master Production Record; or (f) would require material modifications to the
equipment used in the Facility. Hauser shall pay for any expenses to the extent
they are for any modifications and Material Changes made to the Facility
initiated by Hauser; such changes may not be the basis of any increase in the
Processing Fee.  SuperGen shall pay for any expenses to the extent they are for
any modifications and material changes made to Processing the Deliverables, or
if the changes are in excess of cGMP requirements initiated by SuperGen.


9.5       RESPONSIBILITY FOR COMPLIANCE.  SUPERGEN SHALL BE RESPONSIBLE FOR AND
ENSURE THE COMPLIANCE OF THE API AND THE MASTER PRODUCTION RECORD, INCLUDING
SPECIFICATIONS, WITH THE REQUIREMENTS OF APPLICABLE REGULATORY AUTHORITIES;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT HAUSER’S OBLIGATIONS
HEREUNDER.  HAUSER SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS AND REGULATIONS, RULES, ORDINANCES, INJUNCTIONS, ORDERS AND DECREES, AND
SHALL MAINTAIN IN EFFECT ALL REQUIRED GOVERNMENTAL PERMITS, LICENSES, ORDERS,
APPLICATIONS AND APPROVALS REGARDING THE API AND THE USE OF ITS FACILITIES TO
PROCESS AND STORE THE API, AND HAUSER SHALL PROCESS AND STORE THE API IN
ACCORDANCE WITH ALL SUCH PERMITS, LICENSES, ORDERS, APPLICATIONS AND APPROVALS.


10.          MSDS

Hauser shall comply with the procedure set forth in the MSDS associated with the
Pentostatin Crude Concentrate, API and Raw Materials.  If MSDS’s for the API or
Pentostatin Crude Concentrate are amended, SuperGen shall promptly provide
Hauser with all such amendments.  Hauser shall, within thirty (30) days of
receipt of such amendment, notify SuperGen in writing whether and the extent to
which its production costs for the API will increase, or decrease, as the case
may be, as a result of such amendment.  Any increase in Hauser’s production
costs and the Processing Fee must be directly related to changes required with
respect to the API, Pentostatin Crude Concentrate, or Raw Materials, and shall
be supported by documentation and submitted to SuperGen for approval, which
approval shall not be unreasonably withheld.  The Processing Fee will be
increased by the agreed amount as of the date such amendment impacted or impacts
production costs, but no earlier than thirty (30) calendar days after such
amendment, by the amount of such additional or reduced production costs, and the
related schedules will be amended accordingly. Fee increases under this Section
are not subject to Section 6.4.


11.          MAINTENANCE OF RECORDS AND REPORTS


11.1     BY HAUSER.  HAUSER SHALL MAINTAIN RECORDS (AS DEFINED BELOW) AS
SPECIFIED IN HAUSER’S P/N 4674, DOCUMENT RETENTION PROCEDURES AND CGMPS.  DURING
THE TERM, HAUSER WILL CONSULT WITH SUPERGEN PRIOR TO DESTROYING ANY RECORDS
RELATED TO PROCESSING PENTOSTATIN API.  IF SUPERGEN WISHES TO RETAIN RECORDS
BEYOND THE STANDARD HAUSER RETENTION PERIODS, SUPERGEN MAY REQUEST THAT (I) THE
RECORDS BE SENT TO SUPERGEN OR (II) THE RECORDS BE STORED BY HAUSER, THE COST OF
WHICH WILL BE BORNE BY SUPERGEN.  AS USED IN THIS SECTION 11.1, “RECORDS” SHALL
MEAN BATCH RECORDS, RECORDS OF PURCHASE ORDERS, HAUSER INVOICES AND PAYMENTS
RECEIVED FROM SUPERGEN, CERTIFICATES OF ANALYSIS FROM VENDORS FOR RAW MATERIALS
RECEIVED, RECORDS OF PENTOSTATIN CRUDE CONCENTRATE FURNISHED, API AND
DELIVERABLES PROCESSED, WORKS-IN-PROCESS, PENTOSTATIN CRUDE CONCENTRATE AND API
ANALYSES, AND FILE SAMPLES KEPT IN THE ORDINARY COURSE, IN EACH CASE “RECORDS”
SHALL ONLY MEAN THOSE “RECORDS REQUIRED BY CGMP” DIRECTLY RELATED TO PROCESSING
THE API. TO THE EXTENT REQUIRED BY LAW, HAUSER SHALL ALSO KEEP AND MAINTAIN
RECORDS RELATING TO REGULATORY COMPLIANCE, ENVIRONMENTAL, HEALTH OR SAFETY AND
QUALITY ASSURANCE AND QUALITY CONTROL OF THE API.  HAUSER SHALL MAKE ALL SUCH
RECORDS AVAILABLE FOR INSPECTION BY SUPERGEN OR ITS REPRESENTATIVES AND SHALL
ALLOW SUPERGEN TO COPY SUCH RECORDS AS SUPERGEN MAY DESIGNATE.  THE COST OF
ADDITIONAL COPIES FOR SUPERGEN SHALL BE BORNE SOLELY BY SUPERGEN.  EACH PARTY
ACKNOWLEDGES THAT IT HAS LEGAL OBLIGATIONS REGARDING RECORD-KEEPING, AND WILL
USE ITS BEST EFFORTS TO COMPLY WITH THOSE OBLIGATIONS.

 

11

--------------------------------------------------------------------------------


 


11.2     BY SUPERGEN.  WITH THE EXCEPTION OF THE DOCUMENTATION REQUIRED TO BE
MADE OR KEPT BY HAUSER PURSUANT TO SECTION 11.1, SUPERGEN SHALL MAINTAIN SUCH
DOCUMENTATION RELATING TO THE MANUFACTURE, SALE AND DISTRIBUTION OF ANY FINAL
DRUG OR PHARMACEUTICAL INCORPORATING THE DELIVERABLES AS IS REQUIRED BY ALL
APPLICABLE RULES, LAWS AND REGULATIONS.


12.          REVISIONS TO MASTER PRODUCTION RECORD OR SPECIFICATIONS


12.1     MASTER PRODUCTION RECORD.  ANY PROPOSED CHANGE TO THE MASTER PRODUCTION
RECORD MUST BE APPROVED BY BOTH PARTIES.  NO REVISIONS TO THE MASTER PRODUCTION
RECORD THAT WOULD AFFECT THE PROCESSING OF THE API OR DELIVERABLES SHALL BE
SUBMITTED TO THE FDA UNLESS APPROVED BY BOTH PARTIES IN WRITING.  BOTH PARTIES
ACKNOWLEDGE THAT IMPLEMENTATION DUE TO CHANGES MAY DELAY PROCESSING.


12.2     DIFFERENCE IN COST.  SUPERGEN SHALL NOTIFY HAUSER IN WRITING OF ANY
PROPOSED REVISIONS TO THE MASTER PRODUCTION RECORD, TEST METHODS OR THE
SPECIFICATIONS (THE “PROPOSED REVISIONS”).  TO THE EXTENT THE PROPOSED REVISIONS
ARE GREATER THAN REQUIRED UNDER CGMP, SUPERGEN SHALL BE RESPONSIBLE FOR COSTS
INCURRED IN IMPLEMENTING THE PROPOSED REVISIONS.  HAUSER SHALL, WITHIN THIRTY
(30) CALENDAR DAYS OF RECEIPT OF SUCH NOTICE, NOTIFY SUPERGEN IN WRITING WHETHER
AND THE EXTENT TO WHICH THE FOREGOING PROCESSING COSTS FOR THE API WILL INCREASE
OR DECREASE AS A RESULT OF SUCH PROPOSED REVISIONS (I.E., COSTS NOT RELATED TO
THE FACILITY OR ITS MAINTENANCE AS REQUIRED BY CGMP).  ANY PROPOSED INCREASE IN
HAUSER’S COSTS SHALL BE SUPPORTED BY DOCUMENTATION AND SUBMITTED TO SUPERGEN FOR
APPROVAL.  IF SUPERGEN ELECTS TO ADOPT THE PROPOSED REVISION, THE THEN CURRENT
PROCESSING FEES AND/OR STABILITY STUDY FEE (AS SET FORTH IN SCHEDULE A) WILL BE
ADJUSTED AND THE RELATED SCHEDULES WILL BE AMENDED ACCORDINGLY.  HAUSER SHALL
NOT IMPLEMENT A PROPOSED REVISION UNTIL SUPERGEN ELECTS TO ADOPT THE PROPOSED
REVISION.


12.3     HAUSER UNABLE TO COMPLY.  IF HAUSER DETERMINES IT IS TECHNICALLY UNABLE
TO COMPLY WITH A PROPOSED REVISION IT SHALL SO INFORM SUPERGEN.  TO THE EXTENT A
PROPOSED REVISION IS REQUIRED BY CGMP OR A REGULATORY AUTHORITY, SUPERGEN MAY
TERMINATE PURSUANT TO SECTION 18.2(H).


12.4     HAUSER INITIATED CHANGES.  HAUSER SHALL BEAR THE COST OF ALL CHANGES
THAT HAUSER INITIATES TO THE MASTER PRODUCTION RECORD, TEST METHODS OR
SPECIFICATIONS TO CORRECT GRAMMAR OR FORMAT, OR TO CLARIFY INSTRUCTIONS (“HAUSER
INITIATED CHANGES”).  ANY REVISION RESULTING FROM PROCESS CHANGES WILL NOT BE
REGARDED AS HAUSER INITIATED CHANGES.


13.          TITLE; EQUIPMENT


13.1     OWNERSHIP.  TITLE TO ALL PENTOSTATIN CRUDE CONCENTRATE, ALL WORK -IN
-PROCESS, ALL API AND/OR DELIVERABLES PROCESSED FOR SUPERGEN (INCLUDING
STABILITY SAMPLES), STANDARDS FOR PENTOSTATION, AND THE S-ISOMER STANDARDS SHALL
AT ALL TIMES REMAIN IN SUPERGEN (COLLECTIVELY, THE “SUPERGEN PROPERTY”). 
PROVIDED SUPERGEN IS CURRENT IN ALL PAYMENTS OWED TO HAUSER, SUPERGEN MAY AT ITS
SOLE DISCRETION FOR ANY REASON NOTIFY HAUSER THAT IT WISHES TO TAKE POSSESSION
OF THE SUPERGEN PROPERTY AND HAUSER SHALL PERMIT SUPERGEN OR ITS REPRESENTATIVES
TO DO SO DURING REGULAR BUSINESS HOURS AND UPON REASONABLE ADVANCE NOTICE. 
NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, IF SUPERGEN
TAKES POSSESSION OF SUCH SUPERGEN PROPERTY AS SET FORTH HEREIN, SUPERGEN ACCEPTS
SUCH SUPERGEN PROPERTY IN “AS IS” CONDITION, AND HAUSER SHALL (I) NOT BE
RESPONSIBLE OR LIABLE FOR THE CONDITION OF SUCH SUPERGEN PROPERTY OR THE
COMPLIANCE OR FAILURE OF ANY WORK-IN-PROCESS TO MEET THE SPECIFICATIONS; OR (II)
HAVE ANY FURTHER OBLIGATIONS WITH RESPECT TO SUCH SUPERGEN PROPERTY, EXCEPT TO
THE EXTENT THAT SUPERGEN PROPERTY REPRESENTS SUPERGEN’S CONFIDENTIAL INFORMATION
OR INTELLECTUAL PROPERTY RIGHTS, IN WHICH CASE IT IS FURTHER SUBJECT TO
APPLICABLE LAW AND THE OTHER PROVISIONS OF THIS AGREEMENT.  HAUSER SHALL ACQUIRE
NO RIGHT, TITLE OR INTEREST IN THE SUPERGEN PROPERTY.  EXCEPT WITH SUPERGEN’S
PRIOR WRITTEN CONSENT, THE SUPERGEN PROPERTY MAY BE USED BY HAUSER ONLY TO
SATISFY ITS OBLIGATIONS UNDER THE AGREEMENT.  HAUSER SHALL NOT TAKE OR PERMIT
ANY ACTION INCONSISTENT WITH SUPERGEN’S OWNERSHIP INTEREST IN THE SUPERGEN
PROPERTY,

 

12

--------------------------------------------------------------------------------


 

including, but not limited to, the imposition of any lien or other encumbrance
thereon, the conveyance of any interest therein, or any use thereof, except as
authorized by the terms of this Agreement.  Hauser shall not encumber or grant a
security interest in or to the SuperGen Equipment.  Hauser shall pay all costs
associated with securing the release of any such liens, encumbrances and
interests on the SuperGen Property.


13.2     SUPERGEN EQUIPMENT.  THE PARTIES EACH ACKNOWLEDGE THAT SUPERGEN HAS
PAID FOR AND HAS PROVIDED CERTAIN EQUIPMENT AND MATERIALS TO HAUSER, WHICH
EQUIPMENT AND MATERIALS ARE IDENTIFIED IN EXHIBIT D (THE “SUPERGEN EQUIPMENT”).
SUPERGEN SHALL OWN ALL RIGHT, TITLE AND INTEREST IN AND TO THE SUPERGEN
EQUIPMENT.  THESE PROVISIONS SHALL APPLY TO EQUIPMENT PURCHASED AND PROVIDED BY
SUPERGEN TO HAUSER IN THE FUTURE FOR PROCESSING UNDER THIS AGREEMENT.


            (A)        HAUSER MAY USE THE SUPERGEN EQUIPMENT FOR THE SOLE
PURPOSE OF PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.  HAUSER SHALL USE
THE SUPERGEN EQUIPMENT ONLY IN ACCORDANCE WITH INSTRUCTIONS PRESCRIBED BY
SUPERGEN OR THE MANUFACTURER OF THE SUPERGEN EQUIPMENT.  HAUSER SHALL ONLY
PROVIDE ROUTINE MAINTENANCE TO THE SUPERGEN EQUIPMENT IN ACCORDANCE WITH HAUSER
STANDARD OPERATING PROCEDURES, THE MANUFACTURER’S AND SUPERGEN’S INSTRUCTIONS,
AT NO ADDITIONAL CHARGE TO SUPERGEN, DURING THE TERM.  EXCEPT IN CONNECTION WITH
ROUTINE MAINTENANCE, HAUSER SHALL NOT, WITHOUT SUPERGEN’S WRITTEN CONSENT, MAKE
ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS TO THE SUPERGEN EQUIPMENT.  ALL
ALTERATIONS, ADDITIONS OR IMPROVEMENTS SO APPROVED SHALL BECOME THE PROPERTY OF
SUPERGEN.


            (B)        SUPERGEN RETAINS TITLE TO THE SUPERGEN EQUIPMENT. HAUSER
ASSUMES ANY RISK OF LOSS, DAMAGES, THEFT OR DESTRUCTION WHILE THE SUPERGEN
EQUIPMENT IS IN HAUSER’S POSSESSION OR ON HAUSER’S PREMISES, EXCEPT TO THE
EXTENT SUCH RISK OF LOSS, DAMAGE, THEFT OR DESTRUCTION COULD NOT HAVE BEEN
PREVENTED BY HAUSER EXERCISING REASONABLE CARE.


            (C)        THE SUPERGEN EQUIPMENT IS PROVIDED AS IS. SUPERGEN MAKES
NO WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITHOUT RESPECT TO THE SUPERGEN
EQUIPMENT LOANED HEREUNDER, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


13.3     SUPERGEN EQUIPMENT OPTION. UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, SUPERGEN MAY OFFER TO HAUSER THE OPTION TO PURCHASE ANY OR ALL OF THE
SUPERGEN EQUIPMENT, OR SUPERGEN MAY REQUEST HAUSER PROMPTLY TO RETURN ANY AND
ALL OF THE SUPERGEN EQUIPMENT AND MATERIALS TO SUPERGEN.  IF SUPERGEN OFFERS
HAUSER THE OPTION TO PURCHASE THE SUPERGEN EQUIPMENT, THEN HAUSER MAY AT ITS
OPTION, PURCHASE ANY OR ALL OF THE SUPERGEN EQUIPMENT AND/OR MATERIALS FROM
SUPERGEN AT A PRICE EQUAL TO THE THEN CURRENT FAIR MARKET VALUE OF THE SUPERGEN
EQUIPMENT.  FOR THE SUPERGEN EQUIPMENT THAT SUPERGEN DOES NOT OFFER HAUSER THE
OPTION TO PURCHASE OR FOR WHICH HAUSER DECLINES TO DO SO, HAUSER PROMPTLY SHALL
RETURN THE SUPERGEN EQUIPMENT TO SUPERGEN.  SUPERGEN EQUIPMENT RETURNED TO
SUPERGEN MUST BE RETURNED FREIGHT PREPAID BY SUPERGEN AND PROPERLY INSURED, IN
ITS ORIGINAL CONDITION, REASONABLE WEAR AND TEAR EXCEPTED.  REPAIRS TO DAMAGED
SUPERGEN EQUIPMENT CAUSED BY HAUSER’S NEGLECT, THAT IS NOT OF REASONABLE WEAR
AND TEAR, WILL BE PAID BY HAUSER.  DISASSEMBLY, REMOVAL, SHIPPING AND INSURANCE
SHALL BE AT SUPERGEN’S EXPENSE.


14.          WARRANTIES AND REPRESENTATIONS


14.1     HAUSER’S WARRANTIES.  THE SERVICES PERFORMED WHILE PROCESSING THE API
AND PREPARING THE DELIVERABLES SHALL BE EXECUTED IN A PROFESSIONAL MANNER.

 

13

--------------------------------------------------------------------------------


 


            (A)        HAUSER FURTHER WARRANTS THAT THE API AND DELIVERABLES
SHALL BE PROCESSED OR OTHERWISE PREPARED IN ACCORDANCE WITH THE MASTER
PRODUCTION RECORD AS ALLOWED BY CGMP AND AS SPECIFIED BY SUPERGEN AND ACCEPTED
BY HAUSER, AND PROCESSED AND HANDLED AS REQUIRED UNDER THIS AGREEMENT IN ALL
MATERIAL RESPECTS.


            (B)        HAUSER AGREES THAT IT WILL COMPLY IN ALL MATERIAL
RESPECTS WITH APPROPRIATE FEDERAL, STATE, AND LOCAL LAWS, REGULATIONS,
GUIDELINES AND INDUSTRY STANDARDS THAT MAY BE APPLICABLE TO PROCESSING,
INCLUDING THE HANDLING OF THE HAZARDOUS WASTE PRIOR TO PICK UP BY THE WASTE
CONTRACTOR, AND THE HANDLING AND DISPOSAL OF THE NON-HAZARDOUS WASTE.


            (C)        HAUSER STATES THAT TO ITS KNOWLEDGE THERE ARE NO PENDING
OR THREATENED GOVERNMENTAL ACTIONS IT IS AWARE OF AT THE TIME OF EXECUTION OF
THIS AGREEMENT THAT COULD RESULT IN AN INJUNCTION OR AFFECT HAUSER’S ABILITY TO
PROVIDE THE PROCESSING HEREUNDER.


            (D)        HAUSER AGREES THAT DURING THE TERM, IT WILL NOT ASSERT
ANY OF ITS INTELLECTUAL PROPERTY RIGHTS AGAINST SUPERGEN WITH RESPECT TO THE
PROCESSES OR PROCEDURES USED TO MANUFACTURE PENTOSTATIN API PERFORMED BY OR ON
BEHALF OF SUPERGEN.


            (E)        HAUSER WARRANTS THAT, TO ITS ACTUAL KNOWLEDGE, ITS
PROCESSES AND PROCEDURES FOR PROCESSING THE API DO NOT INFRINGE THE INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.


14.2     SUPERGEN’S WARRANTIES.  SUPERGEN HEREBY REPRESENTS AND WARRANTS THAT
THE PENTOSTATIN CRUDE CONCENTRATE SHALL, AT THE TIME IT IS SHIPPED TO HAUSER.


            (A)        NOT BE ADULTERATED OR MISBRANDED WITHIN THE MEANING OF
THE FEDERAL FOOD DRUG AND COSMETIC ACT (“FFDCA”) OR WITHIN THE MEANING OF ANY
APPLICABLE STATE OR MUNICIPAL LAW IN WHICH THE DEFINITIONS OF ADULTERATION AND
MISBRANDING ARE SUBSTANTIALLY THE SAME AS THOSE CONTAINED IN THE FFDCA;


            (B)        NOT BE ARTICLES THAT MAY NOT, UNDER SECTION 505 OF THE
FFDCA OR ANY OTHER PROVISION OF THE FFDCA OR ANY OTHER APPLICABLE LAW, STATUTE
OR REGULATION, BE INTRODUCED INTO INTERSTATE COMMERCE;


            (C)        HAVE BEEN MANUFACTURED, PROCESSED, AND PACKED IN
COMPLIANCE WITH ALL REQUIREMENTS UNDER THE FFDCA (INCLUDING DRUG ESTABLISHMENT
REGISTRATION AND APPLICABLE GOOD MANUFACTURING PRACTICE) OR UNDER ANY OTHER
APPLICABLE LAWS, RULES, OR REGULATIONS OF THE UNITED STATES OR ANY OTHER COUNTRY
IN WHICH THE PENTOSTATIN CRUDE CONCENTRATE IS MANUFACTURED; AND


            (D)        CONFORM TO THE IDENTIFICATIONS FOR THE PENTOSTATIN CRUDE
CONCENTRATE SET FORTH IN THE MASTER PRODUCTION RECORD AND CONFORM TO THE RELEASE
SPECIFICATIONS DOCUMENTED IN THE CERTIFICATE OF ANALYSIS INCLUDED WITH EACH
DELIVERY OF PENTOSTATIN CRUDE CONCENTRATE, CONFIRMING THE IDENTITY AND PURITY OF
SUCH PENTOSTATIN CRUDE CONCENTRATE.


            (E)        TO THE ACTUAL KNOWLEDGE OF SUPERGEN, THE HANDLING, USE,
PACKAGING, SALE OR DISTRIBUTION BY SUPERGEN OR ITS AFFILIATES OF THE PENTOSTATIN
CRUDE CONCENTRATE OR API DOES NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTIES.


14.3     DISCLAIMER.  NEITHER PARTY MAKES ANY WARRANTIES, EITHER EXPRESS,
IMPLIED OR OTHERWISE, EXCEPT THOSE HEREIN EXPRESSLY PROVIDED.  HAUSER
SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS
FOR A PARTICULAR PURPOSE OF ANY FINISHED PRODUCT WHICH INCORPORATES OR UTILIZES
THE WORK PRODUCT HEREUNDER.  SUPERGEN SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND OF

 

14

--------------------------------------------------------------------------------


 

FITNESS FOR A PARTICULAR PURPOSE OF THE PENTOSTATIN CRUDE CONCENTRATE SUPPLIED
TO HAUSER FOR WORK PERFORMED HEREUNDER.


15.          RECALLS AND PRODUCT LIABILITY ISSUES


IF ANY REGULATORY AUTHORITY OR LAW SHALL REQUEST OR REQUIRE THE RECALL OF ALL OR
SOME OF THE API (INCLUDING, WITHOUT LIMITATION, THE FINISHED FORMULATED PRODUCT
INCORPORATING THE API) OR REQUIRE THE DISSEMINATION OF INFORMATION REGARDING THE
API, SUPERGEN SHALL PROMPTLY NOTIFY HAUSER IN WRITING PURSUANT TO SECTION 22 OF
SUCH RECALL OR REQUIRED DISSEMINATION AND SUPERGEN SHALL CONSULT WITH HAUSER
REGARDING THE TIMELY COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS. IF
THERE IS AN INQUIRY BY ANOTHER PUBLIC AGENCY HAVING JURISDICTION OR BY A PRIVATE
PARTY WITH LEGAL STANDING, THEN THE PARTY WITH KNOWLEDGE OF SUCH INQUIRY SHALL
INFORM THE OTHER PARTY PROMPTLY AFTER IT BECOMES AWARE OF SUCH INQUIRY.  IN ANY
OF THE FOREGOING CIRCUMSTANCES, HAUSER SHALL COOPERATE AS REASONABLY REQUIRED
AND AT THE REQUEST OF SUPERGEN, ASSIST SUPERGEN IN EFFECTING A RECALL, OR
PROVIDING OR DISSEMINATING INFORMATION, ALL ON A TIME AND MATERIALS BASIS. 
SUPERGEN IS RESPONSIBLE FOR COMPLIANCE WITH THE REQUIREMENTS OF THE REGULATORY
AUTHORITIES CONCERNING THE REPORTING OF ADVERSE EFFECTS WHICH MAY OCCUR AS THE
RESULT OF THE USE OF THE API.


16.          FORCE MAJEURE


16.1     EXCUSING PERFORMANCE.  EITHER PARTY SHALL BE EXCUSED FROM PERFORMING
ITS OBLIGATIONS UNDER THIS AGREEMENT TO THE EXTENT THAT ITS PERFORMANCE IS
DELAYED OR PREVENTED BY AN EVENT BEYOND SUCH PARTY’S REASONABLE CONTROL,
INCLUDING, BUT NOT LIMITED TO, ACTS OF GOD, FIRE, FLOOD, EARTHQUAKE, EXPLOSION,
WEATHER, DISEASE, WAR, INSURRECTION, CIVIL STRIFE, RIOTS, GOVERNMENT ACTION, OR
POWER FAILURE (SUCH EVENT, A “FORCE MAJEURE EVENT”).  UPON THE OCCURRENCE OF A
FORCE MAJEURE EVENT, THE PARTY WHOSE PERFORMANCE IS SO AFFECTED SHALL PROMPTLY
GIVE WRITTEN NOTICE TO THE OTHER PARTY OF THE OCCURRENCE OR CIRCUMSTANCES UPON
WHICH IT INTENDS TO RELY TO EXCUSE ITS PERFORMANCE.  DUTIES AND OBLIGATIONS OF
BOTH PARTIES SHALL BE SUSPENDED FOR THE DURATION OF THE FORCE MAJEURE EVENT;
PROVIDED, HOWEVER, A PARTY SHALL NOT BE RELIEVED OF ITS OBLIGATION TO MAKE
PAYMENTS ALREADY DUE AND PAYABLE FOR SERVICES PERFORMED PRIOR TO THE FORCE
MAJEURE EVENT.


16.2     RESUMPTION.  EACH PARTY SHALL EMPLOY REASONABLE EFFORTS, AT ITS COST,
TOWARD RESUMPTION OF ITS PERFORMANCE HEREUNDER IF SUCH PERFORMANCE IS DELAYED OR
INTERRUPTED BY REASON OF A FORCE MAJEURE EVENT.


17.          INDEMNIFICATION AND LIMIT OF LIABILITY


17.1     SUPERGEN’S INDEMNIFICATION.  SUPERGEN SHALL DEFEND, INDEMNIFY, AND HOLD
HARMLESS HAUSER, ITS OFFICERS, AGENTS, EMPLOYEES AND AFFILIATES FROM ANY LOSS,
CLAIM, ACTION, DAMAGE, EXPENSE OR LIABILITY (INCLUDING REASONABLE DEFENSE COSTS
AND REASONABLE ATTORNEYS’ FEES) (A “HAUSER LOSS”) ARISING OUT OF OR RELATING TO:


            (A)        THE BREACH OF ANY REPRESENTATION, WARRANTY OR OBLIGATION
MADE BY SUPERGEN HEREIN; OR


            (B)        THE HANDLING, POSSESSION, USE, SALE OR DISTRIBUTION BY
SUPERGEN OR ITS AFFILIATES OF PENTOSTATIN CRUDE CONCENTRATE OR API, INCLUDING
PACKAGED API, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR IN
CONNECTION WITH THE DESIGN, DEVELOPMENT, MANUFACTURE, ASSEMBLY, PACKAGING OR
LABELING OF API OR PACKAGED API; OR


            (C)        INFRINGEMENT OF A TRADEMARK OWNED BY A THIRD PARTY
RELATING TO THE PROCESSING; OR

 

15

--------------------------------------------------------------------------------


 


            (D)        NEGLIGENCE OR WILLFUL MISCONDUCT OF SUPERGEN OR ITS
OFFICERS, AGENTS OR EMPLOYEES.


SUPERGEN’S INDEMNIFICATION OBLIGATION PURSUANT TO THIS SECTION 17.1 SHALL BE
LIMITED PROPORTIONATELY (BUT NOT EXTINGUISHED) TO THE EXTENT ANY SUCH HAUSER
LOSS IS DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF HAUSER OR ITS AFFILIATES,
OFFICERS, AGENTS, OR EMPLOYEES, DUE TO A BREACH BY HAUSER OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS IN THIS AGREEMENT, OR TO THE EXTENT
HAUSER IS REQUIRED TO INDEMNIFY SUPERGEN WITH RESPECT TO THE SAME CIRCUMSTANCE.
SUPERGEN SHALL NOT BE LIABLE FOR ANY CIVIL OR REGULATORY LIABILITIES RELATING TO
THE DISPOSAL BY HAUSER OF ANY HAZARDOUS OR NON-HAZARDOUS WASTE GENERATED BY
HAUSER.


17.2     HAUSER’S INDEMNIFICATION.  HAUSER SHALL DEFEND, INDEMNIFY, AND HOLD
HARMLESS SUPERGEN, ITS OFFICERS, AGENTS, EMPLOYEES AND AFFILIATES FROM ANY LOSS,
CLAIM, ACTION, DAMAGE, EXPENSE OR LIABILITY (INCLUDING REASONABLE DEFENSE COSTS
AND REASONABLE ATTORNEYS’ FEES) (“SUPERGEN LOSS”) ARISING OUT OF OR RELATING TO:


            (A)        THE BREACH OF ANY REPRESENTATION, WARRANTY OR OBLIGATION
OF HAUSER HEREIN; OR


            (B)        INFRINGEMENT OF HAUSER PATENTS; OR


            (C)        NEGLIGENCE OR WILLFUL MISCONDUCT OF HAUSER OR ITS
OFFICERS, AGENTS OR EMPLOYEES.  THIS INDEMNIFICATION IS LIMITED TO ANY INJURY
DIRECTLY CAUSED BY HAUSER EMPLOYEES DUE TO THEIR FAILURE TO FOLLOW THE
PROCEDURES SET FORTH IN THE CGMP, MSDS, OR HAUSER’S STANDARD OPERATING
PROCEDURES.


HAUSER’S INDEMNIFICATION OBLIGATION PURSUANT TO THIS SECTION 17.2 SHALL BE
LIMITED PROPORTIONATELY (BUT NOT EXTINGUISHED) TO THE EXTENT SUCH SUPERGEN LOSS
IS DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SUPERGEN, ITS AFFILIATES,
OFFICERS, AGENTS, OR EMPLOYEES, DUE TO A BREACH BY SUPERGEN OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS IN THIS AGREEMENT, OR TO THE EXTENT
SUPERGEN IS REQUIRED TO INDEMNIFY HAUSER WITH RESPECT TO THE SAME CIRCUMSTANCE. 
HAUSER SHALL NOT BE LIABLE FOR ANY CIVIL REGULATORY LIABILITIES RELATING TO THE
DISPOSAL OF ANY HAZARDOUS OR NON-HAZARDOUS WASTE FROM THE API GENERATED BY
SUPERGEN AFTER SUPERGEN TAKES DELIVERY OF THE API.


17.3     PROCEDURES AND LIMITS. PROVIDED THAT PROMPT NOTICE IS GIVEN OF ANY
POTENTIAL OR CLAIMED HAUSER LOSS OR SUPERGEN LOSS, THE INDEMNIFYING PARTY
PROMPTLY WILL DEFEND, CONTEST, OR OTHERWISE PROTECT AGAINST ANY SUCH POTENTIAL
OR CLAIMED HAUSER LOSS OR SUPERGEN LOSS, AS APPLICABLE, AT ITS OWN COST AND
EXPENSE; PROVIDED, HOWEVER, THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY WILL
NOT RELIEVE ITS INDEMNIFICATION OBLIGATION PURSUANT TO THIS SECTION 17 UNLESS
AND TO THE EXTENT THE INDEMNIFYING PARTY DID NOT OTHERWISE LEARN OF SUCH ACTION
AND SUCH FAILURE RESULTS IN THE FORFEITURE BY THE INDEMNIFYING PARTY OF
SUBSTANTIAL RIGHTS AND DEFENSES. THE INDEMNIFIED PARTY MAY, BUT WILL NOT BE
OBLIGATED TO, PARTICIPATE AT ITS OWN EXPENSE IN A DEFENSE THEREOF BY COUNSEL OF
ITS OWN CHOOSING, BUT THE INDEMNIFYING PARTY SHALL BE ENTITLED TO CONTROL THE
DEFENSE UNLESS THE INDEMNIFIED PARTY HAS RELIEVED THE INDEMNIFYING PARTY FROM
LIABILITY WITH RESPECT TO THE PARTICULAR MATTER.  THE INDEMNIFYING PARTY HAS NO
OBLIGATION WITH RESPECT TO COSTS OR ATTORNEY’S FEES THAT ARE INCURRED PRIOR TO
THE INDEMNIFIED PARTY’S HAVING INFORMED THE INDEMNIFYING PARTY OF THE POTENTIAL
OR CLAIMED HAUSER LOSS OR SUPERGEN LOSS OR THAT ARE A RESULT OF A COMPROMISE OR
SETTLEMENT ENTERED INTO WITHOUT THE INDEMNIFYING PARTY’S CONSENT; AND THE
INDEMNIFIED PARTY SHALL NOT, EXCEPT AT ITS OWN COST AND EXPENSE AND WITH THE
PRIOR WRITTEN APPROVAL OF THE INDEMNIFYING PARTY WHICH SHALL NOT BE UNREASONABLY
WITHHELD, COMPROMISE OR SETTLE, OR SEEK TO COMPROMISE OR SETTLE, ANY CLAIM
RESULTING FROM A HAUSER LOSS OR SUPERGEN LOSS, AS APPLICABLE.  SUBJECT TO
SECTION 17.5, IF THE INDEMNIFYING PARTY FAILS TO TIMELY DEFEND, CONTEST, OR
OTHERWISE PROTECT AGAINST ANY SUCH HAUSER LOSS OR SUPERGEN LOSS AFTER WRITTEN
NOTICE BY THE INDEMNIFIED PARTY, WHICH NOTICE INCLUDES A DEADLINE TO INITIATE OR
CONTINUE THE DEFENSE, THEN THE INDEMNIFIED PARTY MAY, BUT WILL NOT BE OBLIGATED
TO, DEFEND, CONTEST, OR OTHERWISE PROTECT AGAINST THE SAME, AND MAKE ANY
COMPROMISE OR SETTLEMENT THEREOF, AND RECOVER THE

 

16

--------------------------------------------------------------------------------


 

entire costs thereof from the indemnifying party, including reasonable
attorneys’ fees, disbursements, and all amounts paid as a result of such Hauser
Loss or SuperGen Loss, if applicable or the compromise or settlement thereof. 
The indemnified party shall cooperate and provide such assistance as the
indemnifying party may reasonably request in connection with the defense of the
matter subject to indemnification.


17.4     INSURANCE.


            (A)        HAUSER SHALL MAINTAIN PROPERTY OF OTHERS INSURANCE IN THE
AMOUNT OF $[***] FOR PROCESSING PENTOSTATIN CRUDE CONCENTRATE.  HAUSER SHALL
MAINTAIN GENERAL LIABILITY INSURANCE COVERAGE INCLUDING COVERAGE FOR PRODUCTS
AND COMPLETED OPERATIONS THAT IS CONSISTENT WITH WHAT IS REASONABLE AND
CUSTOMARY IN THE INDUSTRY.  HAUSER SHALL PROVIDE SUPERGEN A CERTIFICATE
LIABILITY INSURANCE COVERAGE UPON REQUEST.  SUPERGEN WILL BE NOTIFIED AT LEAST
THIRTY (30) DAYS PRIOR TO CANCELLATION EXCEPT TEN (10) DAYS FOR NON-PAYMENT OF
PREMIUM PER COLORADO LAW.


            (B)        SUPERGEN SHALL MAINTAIN COMMERCIAL GENERAL LIABILITY
INSURANCE COVERAGE INCLUDING COVERAGE FOR PRODUCTS AND COMPLETED OPERATIONS THAT
IS CONSISTENT WITH WHAT IS REASONABLE AND CUSTOMARY IN THE INDUSTRY.


17.5     LIMITATION OF LIABILITY.  EXCLUDING A BREACH OF THE PROVISIONS OF
SECTION 19, IN NO EVENT SHALL EITHER PARTY BE LIABLE OR RESPONSIBLE FOR ANY
DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY NATURE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY LOST PROFITS, LOSS OF USE,
BUSINESS INTERRUPTION, LOSS OF DATA OR COST OF COVER, ARISING OUT OF THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  EXCLUDING A BREACH OF THE CONFIDENTIALITY PROVISIONS SET FORTH IN
SECTION 19.1 AND/OR THE NON-COMPETE PROVISIONS IN SECTION 19.3, IN NO EVENT
SHALL HAUSER’S AGGREGATE LIABILITY (I) PURSUANT TO SECTIONS 17.2 AND 17.3 OR
(II) FOR BREACH OF THIS AGREEMENT OR RELATED TO THE SERVICES PROVIDED PURSUANT
TO THIS AGREEMENT, EXCEED THE FEES ACTUALLY PAID TO HAUSER BY SUPERGEN HEREUNDER
FOR THE SERVICES DIRECTLY RESULTING IN THE LOSS.  EXCLUDING A BREACH OF THE
CONFIDENTIALITY PROVISION SET FORTH IN SECTION 19.1, IN NO EVENT SHALL
SUPERGEN’S AGGREGATE LIABILITY (Y) PURSUANT TO SECTIONS 17.1 OR 17.3 OR (Z) FOR
BREACH OF THIS AGREEMENT OR RELATED TO THE SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT, EXCEED THE FEES ACTUALLY PAID TO HAUSER BY SUPERGEN HEREUNDER, FOR
THE APPLICABLE CAMPAIGN.


17.6     EMPLOYEES.  AS BETWEEN THE PARTIES, SUPERGEN IS RESPONSIBLE FOR ITS OWN
EMPLOYEES, INCLUDING DURING THE TIME THOSE EMPLOYEES ARE AT A FACILITY.  AS
BETWEEN THE PARTIES, AN EMPLOYER IS RESPONSIBLE FOR ANY INJURY TO ITS EMPLOYEES
(REGARDLESS OF THEIR LOCATION) PROVIDED THAT SUCH INJURIES ARE NOT CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE OTHER PARTY.


18.          TERM AND TERMINATION


18.1     TERM.  UNLESS OTHERWISE TERMINATED PURSUANT TO SECTION 18.2, THIS
AGREEMENT SHALL COMMENCE AS OF THE EFFECTIVE DATE AND SHALL CONTINUE FOR A
PERIOD OF TWO (2) YEARS, THEREAFTER (THE “INITIAL TERM”).  THE INITIAL TERM MAY
BE RENEWED FOR ADDITIONAL ONE-YEAR PERIODS UPON THE MUTUAL WRITTEN AGREEMENT OF
SUPERGEN AND HAUSER.  THE INITIAL TERM AND ANY RENEWAL TERM ARE REFERRED TO
COLLECTIVELY AS THE “TERM”.  NOTWITHSTANDING THE FOREGOING, ANY STABILITY
STUDIES UNDER THIS AGREEMENT (SUBJECT TO SECTION 18.2) CONTINUE UNTIL THE
STABILITY STUDY ITSELF IS COMPLETED.


18.2     TERMINATION:  THIS AGREEMENT MAY BE TERMINATED UPON ANY OF THE
FOLLOWING:


            (A)        THIS AGREEMENT MAY BE TERMINATED UPON THE MUTUAL WRITTEN
CONSENT OF HAUSER AND SUPERGEN.

 

17

--------------------------------------------------------------------------------


 


            (B)        SUPERGEN MAY ELECT TO TERMINATE AN ONGOING STABILITY
STUDY, PROVIDED SUPERGEN PAYS TO HAUSER SUCH REASONABLE COSTS FOR
WORK-IN-PROGRESS AND A TERMINATION FEE OF $1,000 PER STABILITY STUDY.  IF A
STABILITY STUDY IS TERMINATED BECAUSE THE ASSOCIATED API IS A FAILED BATCH, OR
BECAUSE THE FDA REJECTS HAUSER AS A TESTING SITE, THEN THE $1,000 TERMINATION
FEE SHALL BE WAIVED.  IF THE BATCH IS A FAILED BATCH DUE TO HAUSER’S BREACH OF
ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING THE QUALITY AGREEMENT AS
INCORPORATED HEREIN) OR THE SUBMITTED DOCUMENTATION IS NOT IN ACCORDANCE WITH
THE MASTER PRODUCTION RECORD AS ALLOWED BY CGMP, THEN SUPERGEN ALSO IS NOT
REQUIRED TO PAY FOR WORK-IN-PROGRESS.


            (C)        HAUSER MAY TERMINATE THIS AGREEMENT IF HAUSER OR ITS
SUCCESSORS CHOOSE TO MOVE TO A LOCATION OTHER THAN THE FACILITIES, PROVIDED
HAUSER RENDERS SUPERGEN TWELVE (12) MONTHS PRIOR WRITTEN NOTICE OF TERMINATION. 
IN THAT CASE, HAUSER AND SUPERGEN EACH SHALL COOPERATE TO ENTER INTO AN
AGREEMENT TO CEASE PRODUCTION.


            (D)        EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT EFFECTIVE UPON WRITTEN NOTICE TO THE OTHER PARTY IN THE EVENT: (A) THE
NON-NOTIFYING PARTY BECOMES INSOLVENT OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; (B) A RECEIVER IS ASSIGNED TO THE NON-NOTIFYING PARTY; OR (C)
BANKRUPTCY PROCEEDINGS ARE INSTITUTED AGAINST THE NON-NOTIFYING PARTY OR ON THE
NON-NOTIFYING PARTY’S BEHALF.


            (E)        EITHER PARTY MAY TERMINATE THIS AGREEMENT IF THE OTHER
PARTY (I) MATERIALLY BREACHES ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND
FAILS TO CURE SUCH MATERIAL BREACH WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF
WRITTEN NOTICE FROM THE NON-BREACHING PARTY, OR (II) REPEATEDLY BREACHES ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, THE CUMULATIVE EFFECT OF WHICH CONSTITUTES
A MATERIAL BREACH OF THIS AGREEMENT, AND FAILS TO CURE AND CEASE COMMITTING
REPEATED BREACHES WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE FROM THE
NON-BREACHING PARTY.


            (F)         EITHER PARTY MAY TERMINATE THIS AGREEMENT IF THERE IS A
FORCE MAJEURE EVENT WHICH CONTINUES FOR A PERIOD OF SIXTY (60) DAYS FROM THE
DATE WRITTEN NOTICE IS GIVEN BY THE PARTY CLAIMING A FORCE MAJEURE EVENT.  THE
PARTY TERMINATING THE AGREEMENT DUE TO A FORCE MAJEURE EVENT SHALL GIVE NOTICE
THAT IT INTENDS TO TERMINATE BECAUSE OF SUCH FORCE MAJEURE EVENT.


            (G)        HAUSER MAY TERMINATE THIS AGREEMENT IF SUPERGEN:

(1)   DOES NOT APPROVE INCREASES TO THE PROCESSING FEES, TO THE EXTENT THE
INCREASE IS DUE TO COST INCREASES FOR MSDS PURSUANT TO SECTION 10  HEREIN; OR

(2)   REMOVES SUPERGEN PROPERTY PURSUANT TO SECTION 13.1 HEREIN, AND SUCH
REMOVAL PREVENTS HAUSER FROM FULFILLING ITS OBLIGATIONS HEREUNDER, WHICH SHALL
BE DETERMINED BY HAUSER IN ITS SOLE DISCRETION.


IN THE EVENT HAUSER TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION 18.2(G),
SUPERGEN SHALL IMMEDIATELY PAY TO HAUSER HAUSER’S REASONABLE COSTS DUE TO SUCH
TERMINATION, INCLUDING THE COST OF RAW MATERIALS UNIQUE TO THE PERFORMANCE OF
THE TASKS UNDER THIS AGREEMENT (BUT ONLY TO THE EXTENT THE RAW MATERIALS WERE
PROCURED AS REQUIRED UNDER THIS AGREEMENT AND CANNOT BE USED BY HAUSER IN THE
ORDINARY COURSE OF BUSINESS). IN ADDITION TO THE COSTS OF TERMINATION, WITHIN
THIRTY (30) CALENDAR DAYS FROM THE DATE HAUSER TERMINATES PURSUANT TO THIS
SECTION 18.2(G), SUPERGEN SHALL PAY HAUSER A TERMINATION FEE OF [***] DOLLARS. 
TO THE EXTENT SUPERGEN FAILS TO PAY HAUSER THE AMOUNTS OWED TO IT WITHIN SUCH
THIRTY (30) DAY PERIOD, HAUSER SHALL BE ENTITLED TO INTEREST ON SUCH PAYMENT
CALCULATED IN THE MANNER SET FORTH IN SECTION 6.5 HEREIN.

 

18

--------------------------------------------------------------------------------


 


            (H)        IF HAUSER DETERMINES THAT IT IS TECHNICALLY UNABLE TO
COMPLY WITH A PROPOSED REVISION PURSUANT TO SECTION 12.2 AND/OR SUPERGEN IS
UNWILLING TO ACCEPT ANY INCREASE IN THE PROCESSING FEE ARISING THEREFROM,
SUPERGEN MAY CHOOSE TO EXERCISE ONE OF THE FOLLOWING OPTIONS:

(1)   IF THE PROPOSED REVISION IS NOT NECESSARY IN ORDER TO ENSURE PROCESSING IS
IN COMPLIANCE WITH CGMP, SUPERGEN MAY EITHER:

(I)    WITHDRAW THE PROPOSED REVISION AND CONTINUE PROCESSING ACCORDING TO
THEN-EXISTING METHODOLOGY; OR

(II)   TERMINATE THE AGREEMENT PURSUANT TO SECTION 18.2(I) (FOR SUPERGEN’S
CONVENIENCE).

(2)   IF THE PROPOSED REVISION IS NECESSARY IN ORDER TO ENSURE PROCESSING IS IN
COMPLIANCE WITH CGMP, SUPERGEN MAY TERMINATE THE AGREEMENT; IN WHICH CASE HAUSER
WILL REIMBURSE SUPERGEN ANY AMOUNTS PAID IN ADVANCE, WHETHER FOR RAW MATERIALS
OR FOR PROCESSING.


            (I)         FOR SUPERGEN’S CONVENIENCE.  SUPERGEN MAY TERMINATE THIS
AGREEMENT UPON THIRTY (30) DAYS WRITTEN NOTICE TO HAUSER FOR ANY REASON OR NO
REASON.  IN THE EVENT SUPERGEN ELECTS TO TERMINATE THIS AGREEMENT PURSUANT TO
THIS SECTION 18.2(I), SUPERGEN SHALL IMMEDIATELY PAY TO HAUSER HAUSER’S
REASONABLE COSTS DUE TO SUCH TERMINATION, INCLUDING THE COST OF RAW MATERIALS
UNIQUE TO THE PERFORMANCE OF THE TASKS UNDER THIS AGREEMENT (BUT ONLY TO THE
EXTENT THE RAW MATERIALS WERE PROCURED AS REQUIRED UNDER THIS AGREEMENT AND
CANNOT BE USED BY HAUSER IN THE ORDINARY COURSE OF BUSINESS).  IN ADDITION TO
THE COSTS OF TERMINATION, WITHIN THIRTY (30) CALENDAR DAYS FROM THE DATE
SUPERGEN TERMINATES PURSUANT TO THIS SECTION 18.2(I), SUPERGEN SHALL PAY HAUSER
A TERMINATION FEE OF [***] DOLLARS.  TO THE EXTENT SUPERGEN FAILS TO PAY HAUSER
THE AMOUNTS OWED TO IT WITHIN SUCH THIRTY (30) DAY PERIOD, HAUSER SHALL BE
ENTITLED TO INTEREST ON SUCH PAYMENT CALCULATED IN THE MANNER SET FORTH IN
SECTION 6.5 HEREIN.


18.3     UPON TERMINATION OF THIS AGREEMENT, REGARDLESS OF THE REASONS OR THE
PARTY INITIATING TERMINATION, HAUSER SHALL:


            (A)        FURNISH TO SUPERGEN A COMPLETE INVENTORY OF THE FOLLOWING
IN ITS POSSESSION:

(1)   THE PENTOSTATIN CRUDE CONCENTRATE,

(2)   WORK-IN-PROCESS,

(3)   FINISHED API,

(4)   STABILITY SAMPLES,

(5)   ALL SUPERGEN EQUIPMENT,

(6)   RAW MATERIALS, AND

(7)   ONE (1) COPY OF ALL CURRENT VERSIONS OF SUPERGEN-SPECIFIC DOCUMENTS.


            (B)        AT SUPERGEN’S OPTION, EITHER DISPOSE OF PENTOSTATIN CRUDE
CONCENTRATE ACCORDING TO THE WASTE HANDLING PROCEDURES DOCUMENTED IN THE QUALITY
AGREEMENT, OR RETURN THE PENTOSTATIN CRUDE CONCENTRATE TO SUPERGEN, AT
SUPERGEN’S EXPENSE, IN ACCORDANCE WITH SUPERGEN’S INSTRUCTION,


            (C)        DELIVER TO SUPERGEN API PROCESSED PURSUANT TO AND
COMMENCED BY HAUSER AGAINST PURCHASE ORDERS FROM SUPERGEN AND PAID FOR IN
ACCORDANCE WITH THIS AGREEMENT,


            (D)        DELIVER TO SUPERGEN ALL UNUSED RAW MATERIALS AND
CONTAINERS PAID FOR IN ADVANCE BY SUPERGEN, AND

 

19

--------------------------------------------------------------------------------


 


            (E)        DELIVER TO SUPERGEN, AT SUPERGEN’S EXPENSE, THE SUPERGEN
EQUIPMENT, SUPERGEN PROPERTY, AND ANY OTHER EQUIPMENT AND MATERIALS PROVIDED BY
SUPERGEN TO HAUSER PURSUANT TO THIS AGREEMENT.


18.4     THE EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL NOT OPERATE TO
RELEASE ANY PARTY FROM ANY LIABILITY INCURRED PRIOR TO OR UPON TERMINATION
HEREOF.


19.          CONFIDENTIALITY AND NON-COMPETITION


19.1     CONFIDENTIAL INFORMATION.


            (A)        THE TERM “CONFIDENTIAL INFORMATION” SHALL MEAN ANY
INFORMATION DISCLOSED BY ONE PARTY TO THE OTHER PARTY IN CONNECTION WITH THIS
AGREEMENT AND IN CONNECTION WITH PREPARING THE HAUSER FACILITY AND PROCESSING
THE API.  CONFIDENTIAL INFORMATION DISCLOSED BY THE PARTIES IN WRITING SHALL BE
MARKED AS “CONFIDENTIAL”, “SECRET”, OR THE LIKE.  LIKEWISE, CONFIDENTIAL
INFORMATION DISCLOSED ORALLY, SHALL BE INCORPORATED IN A WRITTEN DOCUMENT WITHIN
THIRTY (30) CALENDAR DAYS OF DISCLOSURE, SHALL ALSO BE MARKED “CONFIDENTIAL”,
“SECRET”, OR THE LIKE.


            (B)        EACH PARTY SHALL, AND SHALL USE REASONABLE EFFORTS TO
CAUSE ITS OFFICERS, AGENTS AND EMPLOYEES WHO RECEIVE CONFIDENTIAL INFORMATION
TO, TREAT AS CONFIDENTIAL ALL CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER
PARTY, SHALL NOT USE SUCH CONFIDENTIAL INFORMATION EXCEPT AS EXPRESSLY PERMITTED
UNDER THIS AGREEMENT, AND SHALL NOT DISCLOSE SUCH CONFIDENTIAL INFORMATION TO
ANY THIRD PARTY WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT.  EACH PARTY
SHALL TAKE REASONABLE MEASURES TO PREVENT THE DISCLOSURE AND UNAUTHORIZED USE OF
CONFIDENTIAL INFORMATION OF THE OTHER PARTY; THOSE MEASURES INCLUDING, WITHOUT
LIMITATION, PROVIDING ACCESS ONLY TO THOSE EMPLOYEES WHO ARE SUBJECT TO HAUSER’S
STANDARD CONFIDENTIALITY AGREEMENTS, WHICH INCLUDES PROVISIONS REGARDING NON-USE
AND NON-DISCLOSURE OF THIRD PARTY CONFIDENTIAL INFORMATION. NEITHER PARTY SHALL
DISCLOSE THE OTHER PARTY’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTIES UNLESS
THE NON-DISCLOSING PARTY GIVES ADVANCE APPROVAL, AND THOSE THIRD PARTIES HAVE
EXECUTED AN AGREEMENT PROTECTING THE NON-DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION TO THE SAME EXTENT AS PROTECTED UNDER THIS AGREEMENT.  THE
OBLIGATIONS IN THIS SECTION CONTINUE FOR THE SHORTER OF TEN (10) YEARS AFTER
TERMINATION OR EXPIRATION OF THIS AGREEMENT OR UNTIL THE CONFIDENTIAL
INFORMATION IS IN THE PUBLIC DOMAIN.


            (C)        AFTER TERMINATION OR EXPIRATION OF THIS AGREEMENT AND
UPON REQUEST BY THE DISCLOSING PARTY, THE RECIPIENT OF CONFIDENTIAL INFORMATION
SHALL AT THE DISCLOSING PARTY’S OPTION EITHER RETURN THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION OR DESTROY SUCH CONFIDENTIAL INFORMATION AND CERTIFY
SUCH DESTRUCTION IN WRITING, PROVIDED RETENTION OF SUCH CONFIDENTIAL INFORMATION
BY HAUSER OR SUPERGEN IS NOT MANDATED BY ANY REGULATORY AUTHORITY.


19.2     EXCEPTIONS.  NOTWITHSTANDING THE ABOVE, THE RESTRICTIONS OF SECTION
19.1 SHALL NOT APPLY TO CONFIDENTIAL INFORMATION THAT:


            (A)        WAS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY
WITHOUT ANY USE OF THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY AND BY
EMPLOYEES OR OTHER AGENTS OF (OR INDEPENDENT CONTRACTORS HIRED BY) THE RECEIVING
PARTY WHO HAVE NOT BEEN EXPOSED TO THE CONFIDENTIAL INFORMATION;


            (B)        BECOMES KNOWN TO THE RECEIVING PARTY, WITHOUT
RESTRICTION, FROM A THIRD PARTY WITHOUT BREACH OF THIS AGREEMENT AND WHO HAD A
RIGHT TO DISCLOSE IT;


            (C)        WAS IN THE PUBLIC DOMAIN AT THE TIME IT WAS DISCLOSED OR
BECOMES IN THE PUBLIC DOMAIN THROUGH NO ACT OR OMISSION OF THE RECEIVING PARTY;

 

20

--------------------------------------------------------------------------------


 


            (D)        WAS RIGHTFULLY KNOWN TO THE RECEIVING PARTY, WITHOUT
RESTRICTION, AT THE TIME OF DISCLOSURE (PROVIDED THAT THIS EXCLUSION SHALL NOT
APPLY TO THE CONFIDENTIAL INFORMATION); OR


            (E)        IS DISCLOSED PURSUANT TO THE ORDER OR REQUIREMENT OF A
COURT, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL BODY; PROVIDED, HOWEVER,
THAT THE RECEIVING PARTY SHALL PROVIDE PROMPT NOTICE THEREOF TO THE OTHER PARTY
AND SHALL USE REASONABLE EFFORTS TO COOPERATE WITH THE DISCLOSING PARTY IF IT
ELECTS TO OBTAIN A PROTECTIVE ORDER OR OTHERWISE PREVENT PUBLIC DISCLOSURE OF
SUCH INFORMATION ALL AT THE DISCLOSING PARTY’S EXPENSE.


19.3     EXCLUSIVITY PERIOD.  IN ORDER TO PRESERVE THE CONFIDENTIALITY OF
SUPERGEN’S CONFIDENTIAL INFORMATION AND TO PROTECT SUPERGEN’S SUBSTANTIAL
INVESTMENT OF MONEY, TIME AND REGULATORY ADVICE, HAUSER AGREES THAT FOR A PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING [***] YEARS AFTER THE LAST BATCH IS
PROCESSED (“EXCLUSIVITY PERIOD”) UNDER THIS AGREEMENT, NEITHER HAUSER NOR ANY
RELATED ENTITY (AS DEFINED BELOW) WILL: (I) MANUFACTURE, SELL OR OTHERWISE
DISTRIBUTE THE PENTOSTATIN CRUDE CONCENTRATE OR API, EXCEPT AT THE DIRECTION OF
SUPERGEN; OR (II) ASSIST ANY THIRD PARTIES TO MANUFACTURE, SELL OR OTHERWISE
DISTRIBUTE THE PENTOSTATIN CRUDE CONCENTRATE OR THE API; OR (III) PERFORM ANY
RESEARCH OR OTHER SERVICES  WITH RESPECT TO THE PENTOSTATIN CRUDE CONCENTRATE OR
THE API.  A “RELATED ENTITY” IS ANY ENTITY: (I) CONTROLLED BY HAUSER; OR (II) IN
WHICH HAUSER HAS A SUBSTANTIAL EQUITY INTEREST; OR (III) THAT HAS THE ABILITY TO
CONTROL OR DIRECT WHAT IS DONE AT THE FACILITY AND HAS AN INDIRECT OR DIRECT
CORPORATE RELATIONSHIP WITH HAUSER.  UPON THE EXPIRATION OF THE EXCLUSIVITY
PERIOD, SUPERGEN SHALL PROVIDE PROMPT NOTICE TO HAUSER THAT INDICATES THE
EXCLUSIVITY PERIOD HAS EXPIRED.  THE EXCLUSIVITY PERIOD SUPERSEDES ALL PREVIOUS
AGREEMENTS BETWEEN THE PARTIES REGARDING EXCLUSIVITY, INCLUDING, WITHOUT
LIMITATION, THE PENTOSTATIN PROCESSING SERVICES AGREEMENT, DATED AS OF MAY 4,
2001, BY AND BETWEEN HAUSER AND SUPERGEN (THE “VALIDATION AGREEMENT”).  THE
PARTIES ACKNOWLEDGE THAT HAUSER’S OBLIGATIONS WITH RESPECT TO THIS SECTION 19.3
SHALL APPLY SOLELY WITH RESPECT TO SUITE NUMBER ONE AT THE GUNBARREL FACILITY
(THE SUITE AT WHICH PROCESSING OF THE PENTOSTATIN CRUDE CONCENTRATE PURSUANT TO
THIS AGREEMENT IS COMPLETED) AND SHALL NOT LIMIT HAUSER’S OR A RELATED PARTY’S
ABILITY TO PROVIDE THE SERVICES SET FORTH IN SUBSECTIONS (I), (II) AND (III)
ABOVE AT LOCATIONS OTHER THAN SUITE NUMBER ONE OF THE GUNBARREL FACILITY. 
FAILURE OF SUPERGEN TO PROVIDE NOTICE OF THE EXPIRATION OF THE EXCLUSIVITY
PERIOD, SHALL NOT BE DEEMED TO EXTEND THE EXCLUSIVITY PERIOD.


20.          INDEPENDENT CONTRACTOR

The parties are independent contractors.  Neither party shall be deemed to be an
employee, agent, partner or legal representative of the other for any purpose
and neither shall have any right, power or authority to create any obligation or
responsibility on behalf of the other.


21.          PUBLIC STATEMENTS

Neither party shall use or refer to the name of such other party in any public
statements, whether oral or written, including, but not limited to, shareholder
reports, communications with stock market analysts, press release or other
communications with the media, or prospectuses, advertising or sales promotional
material or in any other way, without the other party’s prior written consent,
except for factual references to the existence of this Agreement. 
Notwithstanding the foregoing, nothing in this Section 21 will preclude any
party from making any disclosures required by law or regulation or necessary and
proper in conjunction with the filing of any tax return or other document
required to be filed with any federal, state or local governmental body,
authority or agency, including to comply with the accounting and the Securities
and Exchange Commission disclosure obligations. If a party does find it
necessary to make such disclosures or file such documents, then, to the extent
reasonably practicable, it shall consult with the other party at least three
calendar days in advance of such disclosure or filing, and

21

--------------------------------------------------------------------------------


 

the parties will determine which portions to redact, or which other methods to
use to keep that information confidential.


22.          NOTICES

Any notice required or permitted to be given hereunder shall be deemed
sufficient if sent by facsimile letter or overnight courier, (e.g. DHL, Federal
Express, etc.), certified United States mail, or delivered by hand to Hauser or
SuperGen at the respective addresses and facsimile numbers set forth below or at
such other address and facsimile number as either party hereto may designate if
sent by Certified United States Mail, notice shall be deemed given five (5) days
after posting.  If sent by facsimile letter, notice shall be deemed given when
the transmission is completed if the sender has a confirmed transmission
report.  If a confirmed transmission report does not exist, then the notice will
be deemed given when the notice is actually received by the person to whom it is
sent.  If delivered by overnight courier, notice shall be deemed given when it
has been signed for.  If delivered by hand, notice shall be deemed given when
received.  All correspondence to Hauser shall be addressed as follows:

Hauser Technical Services, Inc.

6880 N. Broadway Ste H

Denver CO 80221

Attention: Contract Administrator

Fax: 720-406-4614

cc:           Hauser Technical Services, Inc.

                4750 Nautilus Court South

                Boulder, CO 80301

                Attention: Peggi Thompson

                Fax: 303-530-7083

Correspondence to SuperGen regarding technical matters shall be sent to:

SuperGen, Inc.

4140 Dublin Blvd, Suite 200

Dublin, California 94568

Attention: QA Department at fax: 925-551-6479

cc: PharmOps Department at fax:  925-461-1734

All other correspondence to SuperGen shall be sent to:

SuperGen, Inc.

4140 Dublin Blvd, Suite 200

Dublin, California 94568

Attention: Lucy Chang

Fax: 925-551-6483


23.          ASSIGNMENT

This Agreement may not be assigned by either party, whether by operation of law
or otherwise, without prior written consent of the other party, which shall not
be unreasonably withheld. Notwithstanding the foregoing, either party may assign
this Agreement in connection with a merger, asset

22

--------------------------------------------------------------------------------


 

sale, spin off, change of control or similar transaction.  Subject to the
foregoing, this Agreement will bind and inure to the benefit of the parties,
their respective successors and permitted assigns.


24.          GOVERNING LAW; ARBITRATION


24.1     EXCEPT AS PROVIDED BELOW, ANY AND ALL DISPUTES ARISING UNDER OR RELATED
TO THIS AGREEMENT WHICH CANNOT BE RESOLVED THROUGH NEGOTIATIONS BETWEEN THE
PARTIES SHALL BE SUBMITTED TO BINDING ARBITRATION.  IF THE PARTIES FAIL TO REACH
A SETTLEMENT OF THEIR DISPUTE WITHIN FIFTEEN (15) DAYS AFTER THE EARLIEST DATE
UPON WHICH ONE OF THE PARTIES NOTIFIED THE OTHER(S) OF ITS DESIRE TO ATTEMPT TO
RESOLVE THE DISPUTE, THEN THE DISPUTE SHALL BE PROMPTLY SUBMITTED TO ARBITRATION
BY A SINGLE ARBITRATOR THROUGH JAMS ENDISPUTE (“JAMS”).  THE ARBITER SHALL BE
SELECTED BY JAMS ON THE BASIS, IF POSSIBLE, OF HIS OR HER EXPERTISE IN THE
SUBJECT MATTER(S) OF THE DISPUTE.  THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, NONAPPEALABLE AND BINDING UPON THE PARTIES, AND IT MAY BE ENTERED IN ANY
COURT OF COMPETENT JURISDICTION.


24.2     IN THE EVENT SUPERGEN INITIATES ARBITRATION, ARBITRATION SHALL TAKE
PLACE IN COLORADO.  THE ARBITRATOR SHALL BE BOUND BY THE LAWS OF THE STATE OF
COLORADO APPLICABLE TO THE ISSUES INVOLVED IN THE ARBITRATION AND ALL COLORADO
RULES RELATING TO THE ADMISSIBILITY OF EVIDENCE, INCLUDING, WITHOUT LIMITATION,
ALL RELEVANT PRIVILEGES AND THE ATTORNEY WORK PRODUCT DOCTRINE.  ALL DISCOVERY
SHALL BE COMPLETED IN ACCORDANCE WITH THE TIME LIMITATIONS PRESCRIBED IN THE
COLORADO RULES OF CIVIL PROCEDURE, UNLESS OTHERWISE AGREED BY THE PARTIES OR
ORDERED BY THE ARBITRATOR ON THE BASIS OF STRICT NECESSITY ADEQUATELY
DEMONSTRATED BY THE PARTY REQUESTING AN EXTENSION OF TIME.


24.3     IF ARBITRATION IS INITIATED BY HAUSER, ARBITRATION SHALL TAKE PLACE IN
CALIFORNIA.  THE ARBITRATOR SHALL BE BOUND BY THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO THE ISSUES INVOLVED IN THE ARBITRATION AND ALL
CALIFORNIA RULES RELATING TO THE ADMISSIBILITY OF EVIDENCE, INCLUDING, WITHOUT
LIMITATION, ALL RELEVANT PRIVILEGES AND THE ATTORNEY WORK PRODUCT DOCTRINE.  ALL
DISCOVERY SHALL BE COMPLETED IN ACCORDANCE WITH THE TIME LIMITATIONS PRESCRIBED
IN THE CALIFORNIA RULES OF CIVIL PROCEDURE, UNLESS OTHERWISE AGREED BY THE
PARTIES OR ORDERED BY THE ARBITRATOR ON THE BASIS OF STRICT NECESSITY ADEQUATELY
DEMONSTRATED BY THE PARTY REQUESTING AN EXTENSION OF TIME.


24.4     IN EITHER CASE, THE ARBITRATOR SHALL ISSUE A WRITTEN OPINION SETTING
FORTH HIS OR HER DECISION AND THE REASONS THEREFOR WITHIN THIRTY (30) DAYS AFTER
THE ARBITRATION PROCEEDING IS CONCLUDED.  THE OBLIGATION OF THE PARTIES TO
SUBMIT ANY DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT TO ARBITRATION AS
PROVIDED IN THIS SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF
THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY SEEK AND OBTAIN
AN INJUNCTION OR OTHER APPROPRIATE RELIEF FROM A COURT TO PRESERVE OR PROTECT
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS, TRADE SECRETS OR OTHER INTELLECTUAL
PROPERTY OR PROPRIETARY INFORMATION OR TO PRESERVE THE STATUS QUO WITH RESPECT
TO ANY MATTER PENDING CONCLUSION OF THE ARBITRATION PROCEEDING, BUT NO SUCH
APPLICATION TO A COURT SHALL IN ANY WAY BE PERMITTED TO STAY OR OTHERWISE IMPEDE
THE PROGRESS OF THE ARBITRATION PROCEEDING.


24.5     IN THE EVENT OF ANY ARBITRATION OR LITIGATION BEING FILED OR INSTITUTED
BETWEEN THE PARTIES CONCERNING THIS AGREEMENT, THE PREVAILING PARTY WILL BE
ENTITLED TO RECEIVE FROM THE OTHER PARTY OR PARTIES ITS REASONABLE ATTORNEYS’
FEES, WITNESS FEES, COSTS AND EXPENSES, COURT COSTS AND OTHER REASONABLE
EXPENSES, WHETHER OR NOT SUCH CONTROVERSY, CLAIM OR ACTION IS PROSECUTED TO
JUDGMENT OR OTHER FORM OF RELIEF.


24.6     NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 24, EITHER
PARTY MAY APPLY TO A COURT HAVING JURISDICTION FOR INJUNCTIVE OR OTHER EQUITABLE
RELIEF.

 

23

--------------------------------------------------------------------------------


 


25.          SEVERABILITY

If any provision of this Agreement is held by a court of competent jurisdiction
to be contrary to law, such provision shall be changed and interpreted so as to
best accomplish the objectives of the original provision to the fullest extent
allowed by law and the remaining provisions of this Agreement shall remain in
full force and effect.


26.          SURVIVAL OF TERMS

In the event of an expiration or termination of this Agreement pursuant to
Section 18, this Agreement shall forthwith become void and there shall be no
further liability on the part of any party hereto (i) except Sections 1, 17.1,
17.2, 17.3, 17.5, 19, 22, 24, 25 and 26 hereof shall survive the expiration or
termination of this Agreement pursuant to their terms and the parties hereto
shall be entitled to enforce such provisions pursuant to their respective terms
notwithstanding any such expiration or termination; and (ii) nothing herein
shall relieve either party from liability for any breach hereof occurring on or
prior to the date of such expiration or termination, including, without
limitation, obligations of the parties to make payments hereunder.


27.          ADDITIONAL TERMS


27.1     ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE QUALITY AGREEMENT
INCORPORATED HEREIN AND ALL SCHEDULES ATTACHED HERETO, CONSTITUTES THE FINAL AND
COMPLETE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO PROCESSING BATCHES OF
PENTOSTATIN CRUDE CONCENTRATE AND API, BUT ONLY FOR ACTIVITIES COVERED UNDER
THIS AGREEMENT AND UNDERTAKEN AFTER THE EFFECTIVE DATE.  EXCEPT AS PROVIDED IN
SECTION 19.3 HEREIN, EARLIER AGREEMENTS REMAIN IN EFFECT FOR THE ITEMS COVERED
THEREIN; PROVIDED, HOWEVER, IN THE EVENT OF ANY CONFLICT OR OTHER DIFFERENCE
BETWEEN THIS AGREEMENT AND EARLIER AGREEMENTS (INCLUDING THE VALIDATION
AGREEMENT), THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


27.2     AMENDMENTS: NO WAIVER.  NO MODIFICATION, AMENDMENT OR WAIVER OF ANY
PROVISION THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY BOTH
PARTIES.  NO FAILURE OR DELAY BY EITHER PARTY IN EXERCISING ANY RIGHT, POWER, OR
REMEDY UNDER THIS AGREEMENT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, SHALL
OPERATE AS A WAIVER OF ANY SUCH RIGHT, POWER OR REMEDY.  PURCHASE ORDERS,
RELEASES, PURCHASE ACKNOWLEDGEMENTS, BILLS OF LADING AND OTHER ROUTINE DOCUMENTS
WHICH MAY BE USED BY THE PARTIES IN THE COURSE OF TRANSACTIONS HEREUNDER SHALL
BE USED FOR CONVENIENCE ONLY AND TO THE EXTENT INCONSISTENT HEREWITH THE TERMS
AND PROVISIONS OF THIS AGREEMENT SHALL CONTROL AND NOT BE AMENDED OR OTHERWISE
MODIFIED BY SUCH DOCUMENTS.


27.3     INTEREST.  IN THE EVENT EITHER HAUSER OR SUPERGEN IS REQUIRED TO MAKE A
PAYMENT TO THE OTHER PARTY PURSUANT TO THE TERMS OF THE AGREEMENT AND SUCH
PAYMENT EXPRESSLY PROVIDES FOR INTEREST TO ACCRUE THEREON PURSUANT TO OR IN
ACCORDANCE WITH SECTION 6.5 HEREOF, THE PARTIES ACKNOWLEDGE THAT INTEREST SHALL
NOT ACCRUE ON SUCH PAYMENT IF THE PARTY OBLIGATED TO MAKE SUCH PAYMENT IS
DELAYED DUE TO AN INVESTIGATION, ANALYSIS, REVIEW AND/OR INSPECTION BY AN
INSURER PROVIDING COVERAGE FOR SUCH PAYMENT; PROVIDED, HOWEVER, IN THE EVENT THE
INSURER’S INVESTIGATION, ANALYSIS, REVIEW AND/OR INSPECTION RESULTS IN SUCH
INSURER DECLINING COVERAGE FOR SUCH PAYMENT, INTEREST SHALL ACCRUE ON THE
PAYMENT PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT.


27.4     HEADINGS.  THE DESCRIPTIVE HEADINGS ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF OR TO AFFECT THE MEANING OF OR
INTERPRETATION OF THIS AGREEMENT.


27.5     SIGNATURES.  FAXED SIGNATURES ON WRITTEN AMENDMENTS ARE DEEMED
ACCEPTABLE PROVIDED THE SIGNATURES ARE RENDERED BY DULY AUTHORIZED PERSONNEL.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year written below to be effective as of the Effective Date.

 

Hauser Technical Services, Inc.

 

SuperG  en, Inc.

 

 

 

 

 

By:

/s/ RODNEY B. MCKEEVER

 

By:

/s/ DR. JOSEPH RUBINFELD

 

Rodney B. McKeever, P.E.

 

 

Joseph Rubinfeld, Ph.D.

 

VP & Managing Director, Hauser CRO

 

 

President and CEO

Date: December 17, 2002

 

Date: December 13, 2002

 

 

 

 

 

 

 

 

 

 

By:

/s/ DAN W. CHILDERS

 

 

 

 

Dan W. Childers, R.A.C

 

 

 

 

Director, Pharm Quality Unit

 

 

 

 

Date:  December 18, 2002

 

25

--------------------------------------------------------------------------------


 

Exhibit A

Quality Agreement

[***]

 

 

--------------------------------------------------------------------------------


 

Schedule A

Processing Fees for API

Stability Study Fees

[***]

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

API Specifications

[***]

 

 

 

--------------------------------------------------------------------------------


 

Schedule C

Stability Protocol

[***]

 

 

 

--------------------------------------------------------------------------------


 

Schedule D

SuperGen Equipment

[***]

 

 

 

--------------------------------------------------------------------------------


Schedule E

Sponsor Release Letter

[***]

 

 

 

--------------------------------------------------------------------------------

